Exhibit 10.8

Freddie Mac Loan No.: FM/ATAX III TEBS – Series M-033

Reference Number: B5F4038

Buyer LEI: 54930055QGQJRJZH9F41

Seller LEI: TVJ8SHLIZLORGWGDTN03

Unique Swap Identifier (USI): 1030443023 PRISMOOOOOOOOOOOOOOOOOOB5F403800

RATE CAP AGREEMENT (SIFMA)

THIS RATE CAP AGREEMENT (this “Agreement”) is dated as of July 8, 2015 between
SMBC CAPITAL MARKETS, INC., a Delaware corporation (“SMBC CM” or the “Seller”)
and ATAX TEBS III, LLC, a Delaware limited liability company (the “Buyer”),
whereby the parties agree as follows:

Section 1. Definitions and Incorporated Terms. For purposes of this Agreement,
the terms set forth below in the Cap Transaction Profile or in Exhibit A shall
have the meanings there indicated and capitalized terms that are used and not
otherwise defined herein shall have the meanings given to them (as completed
herein, where applicable) in the 2006 ISDA Definitions as published by the
International Swaps and Derivatives Association, Inc.

 

Cap Transaction Profile Notional Amount: USD $ 28,095,000 (amortized as set
forth in Schedule 1 hereto) Trade Date: July 8, 2015 Effective Date: July 10,
2015 Termination Date: August 15, 2020 Fixed Amount: Fixed Rate Payer: Buyer
Fixed Rate Payment Date: July 10, 2015 Fixed Amount: USD $174,900.00 Floating
Amounts: Floating Rate Payer: Seller CapRate: 3.00% per annum Floating Rate
Payment Dates: Fifteenth (15th) calendar day of each month, commencing on August
15, 2015 and ending on the Termination Date, subject to adjustment in accordance
with the Following Business Day Convention.



--------------------------------------------------------------------------------

  Period End Dates:   Fifteenth calendar day of each month, not subject to
adjustment.   Floating Rate Option:   USD-SIFMA Municipal Swap Index (formerly
known as BMA Municipal Swap Index)   Floating Rate Day     Count Fraction:  
Actual/Actual   Reset Dates:   Effective Date and thereafter Weekly on Thursday,
provided that the Floating Rate shall be determined on Wednesday of each Week,
subject to the Following Business Day Convention, and the Floating Rate will be
effective for the seven (7) day period from and including the following Thursday
(or if Thursday is the day the Floating Rate is determined, from and including
such Thursday) to and including the following Wednesday, without regard to the
Following Business Day Convention. Weighted Average Method:   Applicable
Business Days:   A day other than (a) a Saturday or a Sunday, (b) any day on
which banking institutions located in the city of New York, New York are
authorized or required by law to close, (c) a day on which the New York Stock
Exchange is closed or (d) any day on which Freddie Mac is closed. Rounding
Convention:   The simple arithmetic mean of rates expressed as a percentage
rounded to five decimal places. Calculation Agent:   The Seller

Additional Defined Terms

“Credit Support Document” means the Guaranty of the Credit Support Provider
Collateral Trust Agreement and Supplement thereto, each as identified in Exhibit
A hereto.

“Credit Support Provider” means the Person (if any) identified as such in Part 3
of Exhibit A.

“Damages” means an amount determined as provided in Section 12(b).

“Early Termination Date” has the meaning given to that term in Section 11 (b).

 

2



--------------------------------------------------------------------------------

“Local Business Day” in relation to a party means a day on which commercial
banks in the city indicated in that party’s address for notices hereunder are
open for business.

“Market Quotation” means an amount determined as provided in Section 13.

“Moody’s” means Moody’s Investors Service, a corporation organized and existing
under the laws of the State of Delaware, and its successors and assigns, if such
successors and assigns shall continue to perform the functions of a securities
rating agency.

“Person” means an individual, an estate, a trust, a corporation, a partnership,
a limited liability company, or any other organization or entity, whether
governmental or private.

“Reference Market-maker” has the meaning given to that term in Section 13(a).

“S&P” means Standard & Poor’s Ratings Services, McGraw-Hill Financial, and its
successors and assigns, if such successors and assigns shall continue to perform
the functions of a securities rating agency.

“Taxes,” with respect to payments hereunder by the Seller, means any present or
future taxes, levies, imposts, duties or charges of any nature whatsoever that
are collectible by withholding except for any such tax, levy, impost, duty or
charge that would not have been imposed but for the existence of a connection
between the Buyer and the jurisdiction where the Tax is imposed.

“Termination Event” has the meaning given to that term in Section 9.

Section 2. Payments. On the Fixed Rate Payment Date, Buyer shall pay the Fixed
Amount and, on each Floating Rate Payment Date, Seller shall pay the Floating
Amount for the Calculation Period ending on that Payment Date. The Seller’s
obligation to make any payment hereunder shall be subject to the condition
precedent that the Buyer have paid the Fixed Amount. If the Buyer fails to pay
the Fixed Amount to the Seller as and when due hereunder and does not remedy the
failure on or before the third Local Business Day after notice from the Seller
(the “Cure Period”), the Seller may, by notice to the Buyer given not later than
the fifth Local Business Day after the end of the Buyer’s Cure Period, declare
this Agreement to be terminated, whereupon neither party shall have any further
obligation hereunder, except for the Buyer’s obligation to pay interest pursuant
to Section 4. Notwithstanding the foregoing, the Buyer shall, upon failure to
pay the Fixed Amount, remain liable to the Seller to pay the value of this
Agreement, calculated, on the date Seller declares this Agreement terminated, on
the basis of Market Quotation, which, for purposes of this Section 2 only, shall
be determined pursuant to Section 12, substituting the word “Seller” in each
instance when the word “Buyer” is utilized in such section and the quotation
referred to in Section 12(b) shall be the amount in Dollars that a Reference
Market-Maker would charge as a Fixed Amount on such date of declaration of
termination. The value of this Agreement, if any, shall be the original Fixed
Amount less the amount of the Market Quotation determined in the manner
described in the previous sentence. If the difference is a negative number, the
value of this Agreement shall be zero. The Buyer and Seller agree that Freddie
Mac shall not be liable for payment of the Fixed Amount or any payment due
Seller upon Buyer’s failure to pay the Fixed Amount.

 

3



--------------------------------------------------------------------------------

Section 3. Making of Payments. All payments hereunder shall he made to the
account of the intended payee specified in Exhibit A, or to such other account
that party may have last specified by notice to the party required to make the
payment. All such payments shall be made in funds settled through the Federal
Reserve, Wire Network or such comparable same-day electronic fund transfer
clearing system as is customary at the time for the settlement in New York City
of banking transactions denominated in Dollars.

Section 4. Interest on Overdue Amounts. If any amount due hereunder is not paid
when due, interest shall accrue on that amount for each day such amount remains
unpaid at a rate per annum equal to the sum of (x) one percent (I%) and (y) the
rate per annum equal to the cost (without proof or evidence of any actual cost)
to the intended payee (as certified by it) if it were to fund, or for funding
of, the relevant amount for that day.

Section 5. Supervening Illegality. If it becomes unlawful for either party to
make any payment to be made by it hereunder, as a result of the adoption of, or
any change in, or change in the interpretation of, any law, regulation or
treaty, that party shall give notice to that effect to the other party and shall
use reasonable efforts (a) to assign or transfer its rights and obligations
under this Agreement, subject to Section 15, to another of its branches, offices
or affiliates, or to any leading participant in the interest rate cap market,
that may make those payments lawfully and without withholding for or on account
of Taxes or (b) to agree with that other party to modify this Agreement or
change the method of payment hereunder so that the payment will not be unlawful.
If an assignment or agreement is not made as provided herein on or before the
tenth Business Day after that notice becomes effective, either party may give
notice of termination as provided in Section 11.

Section 6. Taxes.

(a) Except as otherwise required by law, each payment hereunder shall be made
without withholding for or on account of Taxes. If a party is required to make
any withholding from any payment under this Agreement for or on account of
Taxes, it shall:

(i) make that withholding;

(ii) make timely payment of the amount withheld to the appropriate governmental
authority;

(iii) forthwith pay the other party such additional amount as may be necessary
to ensure that the net amount actually received by it free and clear of Taxes
(including any Taxes on the additional amount) is equal to the amount that it
would have received had no Taxes been withheld; and

(iv) on or before the thirtieth day after payment, send the payee the original
or a certified copy of an official tax receipt evidencing that payment;
provided, however, that if the representation and warranty made by a party in
Section 7(d) proves not to have been true when made or, if repeated on each
Payment Date, would not then be true, or if a party fails to perform or observe
any of its covenants set forth in Section 7 or Section 8, the other party .shall
be under no obligation to pay any additional amount hereunder to the extent that
the

 

4



--------------------------------------------------------------------------------

withholding would not have been required if the representation and warranty had
been true when made, or would have been true if so repeated, or if the failure
had not occurred.

(b) If a party would be required to make any withholding for or on account of
Taxes and pay any additional amount as provided in Section 6(a) with respect to
any payment to be made by it in accordance with Section 2, it shall give notice
to that effect to the other party and shall use reasonable efforts

(i) to assign or transfer its rights and obligations under this Agreement,
subject to Section 15, to another of its branches, offices or affiliates, or to
any leading participant in the interest rate cap market, that may make the
payments to be made by it hereunder lawfully and without withholding for or on
account of Taxes; or

(ii) to agree with that other party to modify this Agreement or change the
method of payment hereunder so that those payments will not be subject to the
withholding. If an assignment or agreement is not made as provided herein on or
before the tenth day after that notice becomes effective, the party that would
be required to make the withholding may give notice of termination as provided
in Section 11.

(c) In addition, each party agrees with the other that it will deliver to the
other party any forms, documents or certificates relating to taxation and
observe any covenants set forth in Exhibit B.

Section 7. Representations and Warranties.

(a) Each of the parties makes the representations and warranties set forth below
to the other as of the date hereof:

(i) It is duly organized and validly existing and has the corporate, partnership
or other power as a company and the authority to execute and deliver this
Agreement and to perform its obligations hereunder;

(ii) It has taken all necessary action to authorize its execution and delivery
of this Agreement and the performance of its obligations hereunder;

(iii) All governmental authorizations and actions necessary in connection with
its execution and delivery of this Agreement and the performance of its
obligations hereunder have been obtained or performed and remain valid and in
full force and effect;

(iv) This Agreement has been duly executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with the terms of this Agreement, subject to all applicable bankruptcy,
insolvency, moratorium and similar laws affecting creditors’ rights generally;
and

(v) Each of the documents delivered by it hereunder is, as of the date stated in
such document, true, accurate and complete in every material respect or, in the
case of financial statements, fairly presents the condition of the Person
indicated therein.

 

5



--------------------------------------------------------------------------------

(b) The Buyer makes the following representations and warranties to the Seller:

(i) It is an Eligible Contract Participant as defined in Section Ia of the
Commodity Exchange Act, as amended (“CEA”).

(ii) It is not a Special Entity as defined in Section 17 CFR 23.40 I(c) (a
governmental entity, employee benefit plan or an endowment).

(c) The Seller makes the following additional representations and warranties to
the Buyer:

(i) No event or condition that constitutes (or that with the giving of notice or
the lapse of time or both would constitute) a Termination Event with respect to
it has occurred and is continuing or will occur by reason of its entering into
or performing its obligations under this Agreement;

(ii) There are no actions, proceedings or claims pending or, to its knowledge,
threatened, the adverse determination of which might have a materially adverse
effect on its ability to perform its obligations under, or affect the validity
or enforceability against it of this Agreement;

(iii) Each of the documents delivered by the Seller hereunder is, as of the date
stated in such document, true, accurate and complete in every material respect
or, in the case of financial statements, fairly presents the condition of the
Person indicated therein; and

(iv) Seller shall be the reporting party for the Transaction pursuant to the
requirements of 17 CFR 45.8(a).

(d) In addition, each of the Buyer and the Seller makes the representations and
warranties set forth in Exhibit B hereof to the other and covenants as set forth
therein with the other with respect to certain matters relating to Taxes.

Section 8. Documents. At or before the time of execution of this Agreement each
party shall deliver to the other party evidence of the truth and accuracy of
such party’s representations in subsections (ii) and (iii) of Section 7(a) as
well as evidence of the authority, incumbency and specimen signature of each
Person authorized to execute and deliver this Agreement or any other document to
be delivered under this Agreement. In addition, the Seller shall deliver to the
Buyer at the times specified in Part 2 of Exhibit A, each of the documents there
specified.

Section 9. Termination Events. (a) For purposes of this Agreement, “Termination
Event” means each of the events and circumstances listed below:

(i) The Seller fails to pay any amount payable by it hereunder as and when that
amount becomes payable and does not remedy that failure on or before the third
Local Business Day after notice from the Buyer of the failure;

 

6



--------------------------------------------------------------------------------

(ii) Any representation or warranty made by the Seller in this Agreement, other
than in Section 7(d), or made by any Credit Support Provider in any Credit
Support Document (or document related thereto) delivered hereunder proves to
have been incorrect, incomplete or misleading in any material respect at the
time it was made, or the Seller fails to deliver any document it is required to
deliver as provided in Part 2 of Exhibit A and does not remedy that failure on
or before the thirtieth day after notice from the Buyer of the failure or, in
the case of failure to deliver a Credit Support Document, does not remedy that
failure immediately;

(iii) The Seller or any Credit Support Provider for the Seller becomes the
subject of any action or proceeding for relief under any bankruptcy or
insolvency law or . any law affecting creditors’ rights that is similar to a
bankruptcy or insolvency law or law relating to the composition of debts or
seeks or becomes subject to the appointment of a receiver, custodian or similar
official for it or any of its property or fails or is unable to pay its debts
generally as they fall due;

(iv) The Seller or any Credit Support Provider for the Seller fails to pay any
amount payable by it to the Buyer under any other agreement or under any
instrument of the Seller or any Credit Support Provider held by the Buyer and
does not remedy that failure during any applicable cure period;

(v) The Seller or any Credit Support Provider for the Seller fails to comply
with or perform any agreement or obligation to be complied with or performed by
it in accordance with any Credit Support Document to which it is a party if the
failure is not remedied during any applicable cure period; or any Credit Support
Document expires or terminates or fails or ceases to be in full force and effect
(in either case, other than in accordance with its terms) prior to the
satisfaction of all obligations of the Seller under this Agreement; or the
Seller or any Credit Support Provider for the Seller or any Person purporting to
act on its behalf disaffirms, disclaims, repudiates or rejects, in whole or in
part, or challenges the validity of, any Credit Support Document to which it is
a party

(vi) (i) There occurs a default, an event of default or another similar
condition or event (however described) in respect of the Seller or any Credit
Support Provider for the Seller under one or more agreements or instruments
relating to Specified Indebtedness in an aggregate amount of not less than the
Threshold Amount and as a result such Specified Indebtedness has been or may be
declared due and payable before it would otherwise have been due and payable or
(ii) there occurs a default by the Seller or any such Credit Support Provider in
making one or more payments on the due date thereof in an aggregate amount of
not less than the Threshold Amount under any such agreements or instruments or
under any Specified Transaction (after giving effect to any applicable notice
requirement or grace period) or (iii) the combined amounts of Specified
Indebtedness covered by clauses (i) and (ii) at least equal the Threshold
Amount.

 

7



--------------------------------------------------------------------------------

For this purpose, “Specified Indebtedness”, with respect to any Person, means
all obligations of that Person (whether present or future, contingent or
otherwise, as principal or surety or otherwise) in respect of borrowed money but
shall exclude deposits received in the ordinary course of the Seller’s banking
business or the banking business of the Seller’s Credit Support Provider;
“Specified Transaction” means any (i) rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction, futures
contract (whether exchange traded or otherwise) or forward purchase or sale of a
security, commodity or other financial instrument or interest (including any
option with respect to any of these transactions) or (ii) which is a type of
transaction that is similar to any transaction referred to in clause (i) above
that is currently, or in the future becomes, recurrently entered into in the
financial markets (including terms and conditions incorporated by reference in
such agreement) and which is a forward, swap, future (whether exchange traded or
otherwise), option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made and any
combination of any of these transactions; and “Threshold Amount” means U.S.
$50,000,000 (or the equivalent in any other currency or currencies);

(vii) The Seller or any Credit Support Provider for the Seller consolidates or
amalgamates with, or merges with or into, or transfers all or substantially all
its assets to, another entity, and the creditworthiness of the resulting,
surviving or transferee entity after such consolidation, amalgamation, merger or
transfer of assets is materially weaker than that of the Seller or such Credit
Support Provider (as the case may be) immediately prior to such action as
determined by the Buyer or Freddie Mac; or

(viii) If at any time the long term unsecured and unsubordinated indebtedness or
deposits (the “Long Term Senior Debt” of the Credit Support Provider of the
Seller are rated below A+ by S&P (or such rating is suspended or withdrawn) or
below Al by Moody’s (or such rating is suspended or withdrawn), and Seller fails
to post collateral to Buyer or assign Seller’s interest in this Agreement
pursuant to Section l0(a) hereof.

(ix) At the option of the Buyer if at any time the Long Term Senior Debt of the
Credit Support Provider of the Seller are rated below A- by S&P (or such rating
is suspended or withdrawn) or below A3 by Moody’s (or such rating is suspended
or withdrawn);

(x) The Seller shall fail to comply with the provisions of Section l0(a) hereof.

(b) Seller shall notify Buyer upon the occurrence of a Termination Event
identified in Sections 9(a)(iii), (v) or (vi) hereof.

 

8



--------------------------------------------------------------------------------

Section 10. Collateralization or Seller Replacement Event. (a) In the event that
the Long Term Senior Debt of the Credit Support Provider for the Seller shall be
below AI by Moody’s or A+ by S&P, (such event being referred to herein as a
“Credit Event”), within five Local Business Days of such Credit Event either
(1) Seller’s obligations hereunder shall be collateralized on the terms and
subject to the conditions set forth in this Agreement and in the Collateral
Trust Agreement dated as of May 8, 2014 between the Seller and U.S. Bank
National Association (“USB”), as supplemented from time to time, and
incorporated by reference herein (the “Collateral Trust Agreement”), a copy of
which is attached as Exhibit C hereto, or (2) at Seller’s sole cost and expense,
Seller shall obtain a replacement counterparty who shall enter into an Agreement
with Buyer on substantially the same terms as contained in this Agreement. Until
such replacement counterparty is in place, Seller shall continue to perform its
obligations under this Agreement. Such replacement counterparty must be approved
by Freddie Mac and acceptable to Buyer in its sole discretion. Seller’s failure
to comply with this provision will constitute a Termination Event for purposes
of this Agreement.

Upon the occurrence of a Credit Event, and upon each subsequent change to the
Long Term Senior Debt of the Credit Support Provider for the Seller, the Seller
shall give notice to that effect to the Buyer, but failure to provide such
notice shall not result a Termination Event if Seller shall otherwise have
provided Buyer collateral or obtained a replacement counterparty on the terms
and subject to the conditions set forth in this Agreement and in the Collateral
Trust Agreement.

(b) The amount of Collateral posted pursuant to section 10(a)(l) above will be
calculated as a mid-market estimate of the value of this Agreement as of the
date of the Credit Event and the collateral will be posted to USB.

The parties acknowledge that the calculation of the mid-market value used to
determine the amount of collateral posted pursuant to the Collateral Trust
Agreement may result in a value different than the Damages payable in connection
with an early termination of this Agreement as calculated in Section 12(b)
hereof. The cost to replace this Agreement with a new interest rate cap provider
would be determined by a variety of factors, such as the then-current market
conditions, and documentation requirements and credit rating requirements of the
replacement transaction.

Section 11. Early Termination.

(a) At any time while a Termination Event is continuing, the Buyer may, with the
prior written consent of Freddie Mac, or Freddie Mac may, in its absolute
discretion, give notice of termination in accordance with this Section. If a
party gives notice of supervening illegality, either party may give notice of
termination in accordance with this Section in the circumstances described in
Section 5. If a party is required to pay any additional amount pursuant to
Section 6, it may give notice of termination in accordance with this Section in
the circumstances described in Section 6.

 

9



--------------------------------------------------------------------------------

(b) Any notice of termination hereunder

(i) shall state the grounds for termination;

(ii) shall specify a date that is not before, nor more than 10 days after, the
date the notice of early termination is given on which the payments required by
Section 1 shall be made as provided therein (the “Early Termination Date”); and

(iii) shall declare the obligations of the Seller to make the payments required
by Section 2 that are scheduled to be made after the Early Termination Date to
be terminated as of that date, and those obligations shall so terminate and be
replaced by the parties’ obligations to make the payments specified in
Section 12.

Section 12. Payments Upon Early Termination.

(a) If notice of termination is given pursuant to Section 11, the Seller shall
pay the Buyer an amount in Dollars determined pursuant to this Section 12 (the
“Damages”).

(b) The Buyer’s Damages in the event of early termination shall be the Market
Quotation, if it can be determined and the Unpaid Amounts owing to the Buyer in
respect of this Agreement. If it cannot be determined, the Buyer’s Damages shall
be an amount in Dollars equal to the sum of the losses (including loss of
bargain) a determined by the Buyer that it may incur as a result of the early
termination or as a result of the event that served as the ground for early
termination.

(c) Payments to be made in accordance with this Section shall be made on the
Early Termination Date. If the Buyer is entitled to be paid any amount in
respect of its Damages in accordance with this Section, it shall submit to the
Seller a statement in reasonable detail of those Damages.

Section 13. Market Quotation.

(a) For the purpose of determining the Market Quotation, the Buyer shall select,
with the consent of Freddie Mac, four leading participants in the interest rate
cap market (each a “Reference Market-maker”), in its sole discretion and in good
faith, with a view to minimizing the Market Quotation (to the extent required by
law); provided, however, that in doing so the Buyer shall be entitled to select
market participants that are of the highest credit standing and that otherwise
satisfy all the criteria that the Buyer applies generally at the time in
deciding whether to enter into an interest rate protection transaction.

(b) The Buyer shall request from each of the Reference Market-makers it has
selected a quotation of the amount in Dollars which that Reference Market-maker
would charge on the Early Termination Date as an up-front payment for entering
into an agreement, effective on the Early Termination Date, pursuant to which it
would be obligated to make all the payments scheduled to be made by the Seller
under this Agreement after the Early Termination Date.

(c) The Market Quotation shall be the arithmetic mean (rounded up, if necessary,
to the nearest cent) of the amounts described in Section 12(b) that are quoted
to the Buyer by the Reference Market-makers it has selected or, if only one
Reference Market-maker will quote such a fee, the Market Quotation Value shall
be the amount quoted by that Reference Market-maker. If no quotations are
provided, it will be deemed that the Market Quotation in respect of the
Agreement cannot be determined.

 

10



--------------------------------------------------------------------------------

Section 14. Costs and Expenses.

(a) Each of the parties shall pay, or reimburse the other on demand for, all
stamp, registration, documentation or similar taxes or duties, and any penalties
or interest that may be due with respect thereto, that may be imposed by any
jurisdiction in respect of its execution or delivery of this Agreement. If any
such tax or duty is imposed by any jurisdiction as the result of the conduct or
status of both parties, each party shall pay one half of the amount of the tax
or duty.

(b) The Seller shall pay, or reimburse the Buyer on demand for, all reasonable
costs and expenses incurred by the Buyer in connection with enforcement of its
rights under this Agreement or as a consequence of a Termination Event,
including, without limitation, fees and expenses of legal counsel.

Section 15. Nonassignment. Neither party shall assign or otherwise transfer its
rights or obligations hereunder or any interest herein to any other Person or
any of its other branches or offices without the prior written consent of the
other party to this Agreement and Freddie Mac, unless the assignment or transfer
by the Seller is pursuant to Section 5 or Section 6 and provided that:

(a) the Seller gives the Buyer 10 Business Days’ prior written notice of the
assignment or transfer;

(b) the assignee or transferee meets the criteria set forth in Section 5(a) or
Section 6(b)(i), as the case may be;

(c) the credit policies of the Buyer or Freddie Mac at the time would permit the
Buyer to purchase an interest rate cap from the assignee or transferee without
credit support;

(d) a Termination Event does not occur as a result of such transfer;

(e) on or prior to the effective date of the transfer, this Agreement
(including, without limitation, any Tax covenants (if any) in Exhibit B to this
Agreement) and all other related documents shall have been amended to reflect
the transfer in a manner reasonably satisfactory to Buyer; and

 

11



--------------------------------------------------------------------------------

(f) on or prior to the effective date of the transfer, Seller shall have agreed
in writing to indemnify and hold harmless Buyer in a manner reasonably
satisfactory to Buyer from and against any adverse tax consequences and any
related fees, expenses and other losses resulting from the transfer, subject to
the following conditions: (i) notwithstanding Seller’s duty to indemnify Buyer,
Buyer shall at all times retain sole control and decision-making authority with
regard to any tax issues affecting Buyer or related litigation arising from or
in connection with said transfer; and (ii) such indemnification shall be made as
such expenses are incurred by Buyer and at such time as Buyer is required to pay
any such tax liability, provided that Seller shall not be required to make such
indemnification until five Business Days after it bas received written notice
from Buyer of expenses or liabilities for which Buyer seeks reimbursement.

Any purported transfer in violation of this Section shall be void. The parties
are acting for purposes of this Agreement through their respective branches or
offices specified in Exhibit A.

The Seller shall not unreasonably withhold its consent to an assignment or
transfer proposed by the Buyer, or by any subsequent assignee or transferee of
the Buyer, if the Seller would be entitled to make the payments it is required
to make pursuant to Section 2 to the proposed assignee or transferee lawfully
and without withholding for or on account of Taxes and the proposed assignee or
transferee assumes the obligations of the Buyer under the Tax covenants (if any)
of the Buyer in Exhibit B to this Agreement to the satisfaction of the Seller
and if the proposed assignee or transferee provides all information (if any)
necessary for Seller to comply with any applicable money laundering “know your
customer” or government regulations, including but not limited to regulations
under the Dodd Frank Wall Street Reform and Consumer Protection Act.

Notwithstanding the provisions of this Section 15 to the contrary, the Seller
consents to the Buyer’s grant of a security interest herein to Freddie Mac, its
successors and a Permitted Assign. The Buyer and Seller agree that Freddie Mac
may exercise the rights of the Buyer hereunder from time to time, and Buyer
agrees that the Seller (i) may rely conclusively on the written instructions of
Freddie Mac or a Permitted Assign to Seller made pursuant to this Agreement,
(ii) has no duty to investigate or verify such written instructions, and
(iii) shall not be liable for any actions taken in accordance with such written
instructions except actions involving Seller’s own gross negligence or willful
misconduct.

Seller shall be helfl harmless and shall be fully indemnified by the Buyer, from
and against any and all claims, other than those arising out of the gross
negligence or willful misconduct of the Seller, from and against any damages,
penalties, judgments, liabilities, losses or expenses (including attorney’s fees
and disbursements) reasonably incurred by the Seller as a result of the
assertion of any claim, by any person or entity, arising out of, or otherwise
related to, any action taken or omitted to be taken by the Seller in reliance
upon assignment of the security interest in the Rate Cap Agreement to Freddie
Mac, or any instructions or notice provided by Freddie Mac or its servicer, or
the Buyer.

 

12



--------------------------------------------------------------------------------

All notices delivered to Seller pursuant to this Section 15 shall also be
delivered to USB at the address set forth in the Collateral Trust Agreement.

Section 16. Waivers: Rights Not Exclusive. No failure or delay by a party in
exercising any right hereunder shall operate as a waiver of, or impair, any such
right. No single or partial exercise of any such right shall preclude any other
or further exercise thereof or the exercise of any other right. No waiver of any
such right shall be effective unless given in writing. No waiver of any such
right shall be deemed a waiver of any other right hereunder. The right to
terminate provided for herein is in addition to, and not exclusive of, any other
rights, powers, privileges or remedies provided by law.

Section 17. Interpretation. The section headings in this Agreement are for
convenience of reference only and shall not affect the meaning or construction
of any provision hereof.

Section 18. Notices. Any notice or other communication in respect of this
Agreement may be given in any manner set forth below (except that a notice or
other communication under Sections 2, 5, 6, 9, 11 or 12 may not be given by
facsimile transmission or electronic mail) to the address or number provided
(see Exhibit A) and will be deemed effective as indicated: (i) if in writing and
delivered in person or by courier, on the date it is delivered; (ii) if sent by
facsimile transmission, on the date that transmission is received by a
responsible employee of the recipient in legible form (it being agreed that the
burden of proving receipt will be on the sender and will not be met by a
transmission repmt generated by the sender’s facsimile machine); (iii) if sent
by certified or registered mail (airmail, if overseas) or the equivalent (return
receipt requested), on the date that mail is delivered or its delivery is
attempted; or (iv) if sent by electronic mail, on the date that it is delivered,
unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.

Section 19. Amendments. This Agreement may be amended only by an instrument in
writing executed by the parties hereto and the prior written consent of Freddie
Mac.

Section 20. Survival. The obligations of the parties under Section 6, Section 12
and Section 14 shall survive payment of the obligations of the parties under
Section 2 and Section 4 and the termination of their other obligations
hereunder.

Section 21. Jurisdiction; Governing Law.

(a) Any action or proceeding relating in any way to this Agreement may be
brought and enforced in the courts of the State of New York or of the United
States for the Southern District of New York, and each of the parties
irrevocably submits to the non-exclusive jurisdiction of each such court in
connection with any such action or proceeding.

(b) This Agreement shall be governed by, and construed in accordance with, the
law of the State of New York without reference to its choice of law doctrine.

 

13



--------------------------------------------------------------------------------

Section 22. Independence of this Agreement. It is the parties’ intention that no
other agreements or arrangements between them or any of their affiliates affect
the transaction provided for herein except as expressly provided herein.
Therefore, except as expressly provided herein, the Seller’s obligation to make
payments to the Buyer hereunder shall not be subject to early termination or to
any condition precedent, no such payment obligation shall be netted against any
payment due from the Buyer or any third party under any other agreement or
instrument, and neither the Seller nor any third party shall have any right to
set off any such payment due from the Seller to the Buyer or withhold any such
payment, in whole or in part, pending payment of any amount payable by the Buyer
or any third party to the Seller or any third party. In addition, the terms set
forth in this provision may not be modified except in a written amendment to
this Agreement executed by both parties hereto that (i) is expressly identified
in capital letters as modifying this provision (identified by its title) and
(ii) deals only with such modification.

Section 23. Waiver of Jury Trial. Each of the Buyer and the Seller,
respectively, hereby waives, to the fullest extent permitted by applicable law,
any right it may have to a trial by jury in respect of any suit, action or
proceeding relating to this Agreement or any Credit Support Document. Each of
the Buyer and the Seller (i) certifies that no representative, agent or attorney
of the other party or any Credit Support Provider has represented, expressly or
otherwise, that such other party would not, in the event of such suit, action or
proceeding, seek to enforce the foregoing waiver and (ii) acknowledges thatit
and the other party have been induced to enter into this Agreement and provide
for any Credit Support Document, as applicable, by, among other things, the
mutual waivers and certifications in this Section.

Section 24. Setoff. The obligation to pay amounts due hereunder shall be
absolute and unconditional and shall not be subject to diminution by set-off,
recoupment, counterclaim, abatement or otherwise.

Section 25. Counterparts: Integration of Terms. This Agreement may be executed
in counterparts, and the counterparts taken together shall be deemed to
constitute one and the same agreement. This Agreement contains the entire
agreement between the parties relating to the subject matter hereof and
supersedes all oral statements and prior writings with respect thereto.

Section 26. Contractual Currency. The provision on Contractual Currency set
forth in Part 4 of Exhibit A will apply if the Seller or any Credit Support
Provider for the Seller is not organized in the U.S. or is acting through any
office outside the U.S.

[Signature page follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have caused this Agreement to be duly executed
and delivered as of the day and year first written above.

 

SMBC CAPITAL MARKETS, INC. By  

/s/ Ng Ho

Name:   Ng Ho Title:   Assistant Vice President By  

/s/ Danny Boodram

Name:   Danny Boodram Title:   Vice President   ATAX TEBS III, LLC, a Delaware
limited liability company   By:   AMERICA FIRST MULTIFAMILY INVESTORS, L.P., a
Delaware limited partnership, its member     By:   AMERICA FIRST CAPITAL
ASSOCIATES LIMITED PARTNERSHIP TWO, a Delaware limited partnership, its general
partner       By:   THE BURLINGTON GROUP, LLC, a Delaware limited liability
company, its general partner         By:  

/s/ Craig S. Allen

          Craig S. Allen           Chief Financial Officer

[Signature Page to ATAX TEBS III Rate Cap Agreement]

 

15



--------------------------------------------------------------------------------

SCHEDULE I

AMORTIZATION SCHEDULE

 

From and Including    To but Excluding    Notional Amount  

07/10/2015

   08/15/2015    $ 28,095,000.00   

08/15/2015

   09/15/2015    $ 28,092,295.94   

09/15/2015

   10/15/2015    $ 28,088,239.34   

10/15/2015

   11/15/2015    $ 28,084,162.44   

11/15/2015

   12/15/2015    $ 28,080,065.17   

12/15/2015

   01/15/2016    $ 28,075,947.40   

01/15/2016

   02/15/2016    $ 28,071,809.05   

02/15/2016

   03/15/2016    $ 28,062,226.95   

03/15/2016

   04/15/2016    $ 28,052,596.95   

04/15/2016

   05/15/2016    $ 28,042,918.79   

05/15/2016

   06/15/2016    $ 28,033,192.25   

06/15/2016

   07/15/2016    $ 28,023,417.07   

07/15/2016

   08/15/2016    $ 28,013,593.01   

08/15/2016

   09/15/2016    $ 28,003,719.84   

09/15/2016

   10/15/2016    $ 27,993,797.30   

10/15/2016

   11/15/2016    $ 27,976,186.71   

11/15/2016

   12/15/2016    $ 27,958,488.06   

12/15/2016

   01/15/2017    $ 27,940,700.92   

01/15/2017

   02/15/2017    $ 27,920,281.38   

02/15/2017

   03/15/2017    $ 27,899,760.28   

03/15/2017

   04/15/2017    $ 27,879,137.10   

04/15/2017

   05/15/2017    $ 27,858,411.34   

05/15/2017

   06/15/2017    $ 27,837,582.49   

06/15/2017

   07/15/2017    $ 27,813,538.29   

07/15/2017

   08/15/2017    $ 27,789,374.41   

08/15/2017

   09/15/2017    $ 27,765,090.26   

09/15/2017

   10/15/2017    $ 27,740,685.24   

10/15/2017

   11/15/2017    $ 27,716,158.74   

11/15/2017

   12/15/2017    $ 27,691,510.16   

12/15/2017

   01/15/2018    $ 27,666,738.89   

01/15/2018

   02/15/2018    $ 27,641,844.33   

02/15/2018

   03/15/2018    $ 27,616,825.86   

03/15/2018

   04/15/2018    $ 27,591,682.85   

04/15/2018

   05/15/2018    $ 27,566,414.70   

05/15/2018

   06/15/2018    $ 27,541,020.78   

06/15/2018

   07/15/2018    $ 27,515,500.46   

07/15/2018

   08/15/2018    $ 27,489,853.11   

08/15/2018

   09/15/2018    $ 27,464,078.10   

09/15/2018

   10/15/2018    $ 27,438,174.80   

10/15/2018

   11/15/2018    $ 27,412,142.56   

11/15/2018

   12/15/2018    $ 27,385,980.75   



--------------------------------------------------------------------------------

From and Including    To but Excluding    Notional Amount  

12/15/2018

   01/15/2019    $ 27,359,688.72   

01/15/2019

   02/15/2019    $ 27,333,265.82   

02/15/2019

   03/15/2019    $ 27,306,711.40   

03/15/2019

   04/15/2019    $ 27,280,024.81   

04/15/2019

   05/15/2019    $ 27,253,205.38   

05/15/2019

   06/15/2019    $ 27,226,252.46   

06/15/2019

   07/15/2019    $ 27,199,165.38   

07/15/2019

   08/15/2019    $ 27,171,943.47   

08/15/2019

   09/15/2019    $ 27,144,586.07   

09/15/2019

   10/15/2019    $ 27,117,092.49   

10/15/2019

   11/15/2019    $ 27,089,462.06   

11/15/2019

   12/15/2019    $ 27,061,694.10   

12/15/2019

   01/15/2020    $ 27,033,787.92   

01/15/2020

   02/15/2020    $ 27,005,742.84   

02/15/2020

   03/15/2020    $ 26,977,558.17   

03/15/2020

   04/15/2020    $ 26,949,233.20   

04/15/2020

   05/15/2020    $ 26,920,767.24   

05/15/2020

   06/15/2020    $ 26,892,159.59   

06/15/2020

   07/15/2020    $ 26,863,409.55   

07/15/2020

   08/15/2020    $ 26,834,516.40   

 

A-2



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE ADDRESSES AND OTHER MATTERS

Part 1: Addresses for Notices and Accounts for Payments:

The Seller:

 

Address:

   SMBC Capital Markets, Inc.    277 Park Avenue, Fifth Floor    New York, NY
10172    Attention:    President    Telephone:    (212) 224-5022    Facsimile:
   (212) 224-4938    (212) 225-5111 (for payment and reset notices)

Payments to Seller:

   Depository:    JPMorgan Chase Bank, N.A. New York Branch    ABA Routing No.:
   021000021    Address:    New York, NY    In Favor Of:    SMBC Capital
Markets, Inc.    Account No.:    544-7-77993    CHIPS:    295277 The Buyer:   
     

Address:

   ATAX TEBS III, LLC    1004 Farnam Street, Suite 400    Omaha, Nebraska 68102
   Attention: Chad L. Daffer    Phone: 402.930.3085    Fax: 402.930.3047    With
a copy to:    Mark Hiatt    1004 Farnam Street, Suite 400    Omaha, Nebraska
68102    Phone: 402.930.3085    Fax: 402.930.3047    with a copy to:    Kutak
Rock LLP    1650 Farnam Street    Omaha, Nebraska 68102    Attention:   Conal
Hession    Facsimile:  (402) 231-8806    Telephone: (402) 346-1148



--------------------------------------------------------------------------------

copies to Freddie Mac:

 

Address:    Federal Home Loan Mortgage Corporation    8100 Jones Branch Drive   
Mail Stop B2E    McLean, Virginia 22102    Attention: Multifamily Loan
Accounting/Operational Close    Telephone: (703) 714-4177    Fax: 571-382-4798
   E-Mail: mfla@freddiemac.com    and    Federal Home Loan Mortgage Corporation
   8100 Jones Branch Drive    Mail Stop B4G    McLean, Virginia 22102   
Attention: Multifamily Asset Management/Servicing    Telephone: (703) 714-3194
(Steve Power)    E-Mail: mf spi hedge@freddiemac.com    and    Federal Home Loan
Mortgage Corporation    8200 Jones Branch Drive    Mail Stop 210    McLean,
Virginia 22102    Attention: Managing Associate General Counsel - Multifamily   
Real Estate (Legal Division)    Telephone: (703) 903-2538    E-Mail: Joshua
schonfeld@freddiemac.com

Payments to Buyer (pursuant to Section 3, payments are to be made as will be
specified):

 

Bank Name:    FRBNewYork ABA No.:    021039513 ACCTName:    FHLMC Investor PI
ACCTNo.:    380530 Reference:    MFTEBS-M033 ATTN:    MFRRO – Loan Accounting
714-4177

Part 2: Documents to be delivered by the Seller to the Buyer

 

  (a) Credit Support Documents to be delivered by the Seller:

(i) The Collateral Trust Agreement between Seller and U.S. Bank National
Association, as Collateral Trustee, as runended or supplemented from time to
time, dated as of May 8, 2014 attached hereto as Exhibit C;

 

A-2



--------------------------------------------------------------------------------

(ii) Guaranty of Sumitomo Mitsui Banking Corporation attached hereto as Exhibit
D; and

(iii) The Collateral Trust Agreement Supplement executed by Buyer and
acknowledged by Seller and U.S. Bank National Association, as Collateral
Trustee, dated as of the date of this Agreement.

 

  (b) Other:

Evidence of the authority, incumbency and specimen signature of the party
executing this Agreement and the Guaranty of Sumitomo Mitsui Banking Corporation

Part 3: Credit Support Provider for the Seller: Sumitomo Mitsui Banking
Corporation.

Part 4: Each reference in this Agreement to Dollars (the “Contractual Currency”)
is of the essence. The obligation of each party in respect of any amount due
under this Agreement in the Contractual Currency is, notwithstanding any payment
in any other currency (whether pursuant to a judgment or otherwise), be
discharged only to the extent of the amount in the Contractual Currency that the
intended payee may, in accordance with normal banking procedures, purchase with
the sum paid in that other currency (after any premium and costs of exchange) on
the Business Day in New York City immediately following the day on which that
payee receives the payment. If the amount in the Contractual Currency that may
be so purchased for any reason falls short of the amount originally due, the
party owing that amount shall pay such additional amount, in the Contractual
Currency, as is necessary to compensate for the shortfall. Any obligation of
that party not discharged by that payment shall, to the fullest extent permitted
by applicable law, be due as a separate and independent obligation and, until
discharged as provided herein, shall continue in full force and effect.

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

TAX REPRESENTATIONS AND COVENANTS

 

A. Tax Representations and Covenants

Representations of each of the Seller and the Buyer

For the purpose of this Agreement, each of the Buyer and Seller hereby
represents, respectively, that it is a “United States person” for purposes of
the United States Internal Revenue Code of 1986, as amended. It is not required
by any applicable law, as modified by the practice of any relevant governmental
authority, to make any deduction or withholding for or on account of any Tax
from any payment (other than interest under Section 4 to be made by it to the
other party) under this Agreement. In making this representation, it may rely on
(i) the accuracy of any representation made by the other party below in this
Exhibit and (ii) the satisfaction of the covenant of that other party contained
below in this Exhibit and the accuracy and effectiveness of any document
provided by that other party pursuant to any such covenant.

 

B. Payee Tax Representations

Of the Seller:

Seller is a corporation organized under the laws of Delaware and its United
States taxpayer identification number is 13-5160382.

Of the Buyer:

Buyer’s taxpayer identification number is 47-4442586 and is not acting as an
agent or intermediary for a foreign Person.

 

C. Covenants

Of Each Party:

If a party is required at any time to execute any form or document in order for
payments to it hereunder to qualify for exemption from withholding for or on
account of Taxes or to qualify for such withholding at a reduced rate, that
party shall, as soon as practicable after request from the other party, execute
the required form or document and deliver it to that other party.

Of the Seller:

None

Of the Buyer:

None



--------------------------------------------------------------------------------

EXHIBIT C

COLLATERAL TRUST AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT D

GUARANTY OF SUMITOMO MITSUI BANKING CORPORATION



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation

Guaranty

Guaranty, dated as of July 8, 2015 by Sumitomo Mitsui Banking Corporation, a
corporation organized and existing under the laws of Japan (the “Guarantor”), in
favor of ATAX TEBS III, LLC, a Delaware limited liability company (the
“Counterparty”).

1. Guaranty. In connection with that certain Rate Cap Agreement dated as of July
8, 2015, with reference number B5F4038, by and between SMBC Capital Markets,
Inc. (“SMBC CM”), a wholly owned subsidiary of the Guarantor, and the
Counterparty (the “Swap Agreement”), the Guarantor hereby unconditionally and
irrevocably guarantees to the Counterparty, its successors and assigns the
prompt payment when due, subject to any applicable grace period under the Swap
Agreement, of all present and future obligations and liabilities of all kinds of
SMBC CM, its successors and assigns to the Counterparty arising out of the Swap
Agreement (the “Obligations”).

2. Absolute Guaranty. The Guarantor’s obligations hereunder shall not be
affected by the genuineness, validity or enforceability of the Obligations or
any instrument evidencing any Obligations, or by the existence, validity,
enforceability, perfection, or extent of any collateral therefor or by any other
circumstance relating to the Obligations which might vary the risk of the
Guarantor or otherwise constitute a defense to this Guaranty. The Counterparty
makes no representation or warranty in respect of any such circumstance and has
no duty or responsibility whatsoever to the Guarantor in respect of the
management and maintenance of the Obligations or any collateral therefor. The
Counterparty shall not be obligated to file any clainl relating to the
Obligations in the event that SMBC CM becomes subject to a bankruptcy,
reorganization or similar proceeding, and the failure of the Counterparty so to
file shall not affect the Guarantor’s obligations hereunder. This Guaranty
constitutes a guaranty of payment when due and not of collection. In the event
that any payment by SMBC CM or the Guarantor in respect of any Obligations is
rescinded or must otherwise be returned for any reason whatsoever, the Guarantor
shall remain liable hereunder in respect of such Obligations as if such payment
had not been made.

3. Consents, Waivers and Renewals. The Guarantor agrees that the Counterparty
may at any time and from time to time, either before or after the maturity
thereof, without notice to or further consent of the Guarantor, extend the time
of payment of, exchange or surrender any collateral for, or renew any of the
Obligations, and may also make any agreement with SMBC CM or with any other
party to or person liable on any of the Obligations, or interested therein, for
the extension, renewal, payment, compromise, discharge or release thereof, in
whole or in part, or for any modification of the terms thereof or of any
agreement between the Counterparty and SMBC CM or any such other party or
person, without in any way impairing or affecting this Guaranty. The Guarantor
agrees that the Counterparty may resort to the Guarantor for payment of any of
the Obligations, whether or not the Counterparty shall have resorted to any
collateral security, or shall have proceeded against any other obligor
principally or secondarily obligated with respect to any of the Obligations.

4. Expenses. The Guarantor agrees to pay on demand all out-of-pocket expenses,
including without limitation the reasonable fees and disbursements of
Counterparty’s counsel, in any way relating to the enforcement or protection of
the rights of the Counterparty hereunder; provided, that the Guarantor shall not
be liable for any expenses of the Counterparty if no payment under this Guaranty
is due.

5. Subrogation. The Guarantor will not exercise any rights which it may acquire
by way of subrogation in consequence of its payment of any of the Obligations
until all the Obligations shall have been paid in full. If any amount shall be
paid to the Guarantor in violation of the preceding sentence, such amount shall
be held in trust for the benefit of the Counterparty and shall forthwith be paid
to the Counterparty to be credited and applied to the Obligations, whether
matured or unmatured, Subject to the foregoing, upon payment



--------------------------------------------------------------------------------

of all the Obligations, the Guarantor shall be subrogated to the rights of the
Counterparty against SMBC CM, and the Counterparty agrees to take at the
Guarantor’s expense such steps as the Guarantor may reasonably request to
implement such subrogation.

6. Continuing Guaranty. This Guaranty is absolute and unconditional and shall
remain in full force and effect and be binding upon the Guarantor, its
successors and assigns until all the Obligations have been satisfied in full. If
any of the present or future Obligations are guaranteed by persons, partnerships
or corporations in addition to the Guarantor, the death, release or discharge,
in whole or in part, or the bankruptcy, liquidation or dissolution of one or
more of them shall not discharge or affect the liabilities of the Guarantor
under this Guaranty.

7. No Waiver; Cumulative Rights. No failure on the part of the Counterparty to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise by the
Counterparty of any right, remedy or power hereunder preclude any other or
future exercise of any right, remedy or power. Each and every right, remedy and
power hereby granted to the Counterparty or allowed it by law or other agreement
shall be cumulative and not exclusive of any other, and may be exercised by the
Counterparty from time to time.

8. Waiver of Notice. The undersigned waives notice of the acceptance of this
Guaranty, presentment to or demand of payment from anyone whomsoever liable upon
any of the Obligations, presentment, demand, notice of dishonor, protest, notice
of any sale of collateral security and all other notices whatsoever.

9. Representations and Warranties.

 

  •   The Guarantor is a Japanese corporation and in good standing under the
laws of Japan and has full corporate power to execute, deliver and perform this
Guaranty.

 

  •   The execution, delivery and performance of this Guaranty have been and
remain duly authorized by all necessary corporate action and do not contravene
any provision of the Guarantor’s certificate of incorporation or By-laws, as
amended to date, or any law, regulation, rule, decree, order, judgment or
contractual restriction binding on the Guarantor or its assets.

 

  •   All consents, licenses, clearances, authorizations and approvals of, and
registrations and declarations with, any governmental authority or regulatory
body necessary for the due execution, delivery and performance of this Guaranty
have been obtained and remain in full force and effect and all conditions
thereof have been duly complied with, and no other action by, and no notice to
or filing with, any governmental authority or regulatory body is required in
connection with the execution, delivery or performance of this Guaranty.

 

  •   This Guaranty constitutes the legal, valid and binding obligation of the
Guarantor enforceable against the Guarantor in accordance with its terms,
subject, as to enforcement, to bankruptcy, insolvency, reorganization and other
laws of general applicability relating to or affecting creditors’ rights and to
general equity principles.

10. Assignment. Neither the Guarantor nor the Counterparty may assign its rights
or interests or delegate its obligations hereunder to any other person without
the prior written consent of the Guarantor or the Counterparty.

11. Governing Law and Jurisdiction. THIS GUARANTY SHALL BE GOVERNED BY THE LAW
OF THE STATE OF NEW YORK. THE GUARANTOR CONSENTS TO THE NONEXCLUSIVE
JURISDICTION AND VENUE OF THE STATE OR FEDERAL COURTS LOCATED IN THE CITY OF NEW
YORK. SERVICE OF PROCESS BY THE COUNTERPARTY IN CONNECTION WITH ANY SUCH DISPUTE
SHALL BE BINDING ON THE GUARANTOR IF SENT TO THE GUARANTOR BY



--------------------------------------------------------------------------------

REGISTERED MAIL AT THE ADDRESS SPECIFIED BELOW OR AS OTHERWISE SPECIFIED BY THE
GUARANTOR FROM TIME TO TIME. THE GUARANTOR WAIVES ANY RIGHT THE GUARANTOR MAY
HAVE TO WRY TRIAL. TO THE EXTENT THAT THE GUARANTOR HAS OR HEREAFTER MAY ACQUIRE
ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
FROM SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OF A JUDGMENT, EXECUTION OR OTHERWISE), THE GUARANTOR HEREBY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
GUARANTY.

12. Taxes. The Guarantor further agrees that all payments to be made hereunder
shall be made without setoff or counterclaim and free and clear of, and without
deduction for, any taxes, levies, imposts, duties, charges, fees, deductions,
withholdings or restrictions or conditions of any nature whatsoever now or
hereafter imposed, levied, collected, withheld or assessed by any country or by
any political subdivision or taxing authority thereof or therein (“Taxes”). If
any Taxes are required to be withheld from any amounts payable to the
Counterparty hereunder, the amounts so payable to the Counterparty shall be
increased to the extent necessary to yield to the Counterparty (after payment of
all Taxes) the amounts payable hereunder in the full amounts so to be paid.
Whenever any Tax is paid by the Guarantor, as promptly as possible thereafter
the Guarantor shall send the Counterparty an official receipt showing payment
thereof, together with such additional documentary evidence as may be reasonably
required from time to time by the Counterparty.

13. Contractual Currency. All payments by the Guarantor shall be made in the
manner, at the place, and in the currency (the “Payment Currency”) required by
the Rate Cap Agreement, provided that (if the Payment Currency is other than
U.S. dollars) the Guarantor may, at its option (or, if for any reason whatsoever
the Guarantor is unable to effect payments in the foregoing manner, the
Guarantor shall be obligated to) pay to the Counterparty at its principal office
the equivalent amount in U.S. dollars computed at the selling rate of or chosen
by the Guarantor most recently in effect on or prior to the date the Obligation
becomes due for cable transfers of the Payment Currency to the place where the
Obligation is payable. In any case in which the Guarantor makes or is obligated
to make payment in U.S. dollars, the Guarantor shall hold the Counterparty
harmless from any loss incurred by the Counterparty arising from any change ill
the value of U.S. dollars in relation to the Payment Currency between the date
the Obligation becomes due and the date the Counterparty is actually able,
following the conversion of the U.S. dollars paid by the Guarantor into the
Payment Currency and remittance of such Payment Currency to the place where such
Obligation is payable, to apply such Payment Currency to such Obligation.

14. Notices. Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted hereunder shall be in writing and
shall be deemed given only if delivered personally or sent by telefax (with
confirmation of transmission), by recognized courier service (with receipt
acknowledged) or by registered or certified mail, postage prepaid, to the
following address:

Sumitomo Mitsui Banking Corporation

In care of its New York Branch

277 Park Avenue, 5th Floor

New York, NY 10172

Attention: General Counsel-Americas Division

Fax: 212-224-5193



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been duly executed and delivered by the
Guarantor to the Counterparty as of the date first above written.

 

Sumitomo Mitsui Banking Corporation By: /s/ Yasuhiro Aosaka  

 

Name: Yasuhiro Aosaka Title: Attorney-In-Fact



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been duly executed and delivered by the
Guarantor to the Counterparty as of the date first above written.

IN WITNESS WHEREOF, this Guaranty has been duly executed and delivered by the
Guarantor to the Counterparty as of the date first above written.

 

Sumitomo Mitsui Banking Corporation By: /s/ Yasuhiro Aosaka  

 

Name: Yasuhiro Aosaka Title: Attorney-In-Fact



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation By: /s/ Yasuhiro Aosaka  

 

Name: Yasuhiro Aosaka Title: Attorney-In-Fact



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been duly executed and delivered by the
Guarantor to the Counterparty as of the date first above written.

IN WITNESS WHEREOF, this Guaranty has been duly executed and delivered by the
Guarantor to the Counterparty as of the date first above written.

 

Sumitomo Mitsui Banking Corporation By: /s/ Yasuhiro Aosaka  

 

Name: Yasuhiro Aosaka Title: Attorney-In-Fact



--------------------------------------------------------------------------------

Execution Version

COLLATERAL TRUST AGREEMENT

Between

SMBC CAPITAL MARKETS, INC.,

its Grantor

and

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Trustee

Dated as of May     , 2014



--------------------------------------------------------------------------------

COLLATERAL TRUST AGREEMENT

Collateral Trust Agreement dated as of May 8, 2014 between SMBC CAPITAL MARKETS,
INC., as Grantor, and U.S. BANK NATIONAL ASSOCIATION, as Collateral Trustee.

WITNESSETH:

WHEREAS, Grantor is party to certain Rate Cap Agreements (each, as amended,
supplemented or otherwise modified from time to time in accordance with their
terms, a “Rate Cap Agreement”).

WHEREAS, pursuant to certain Rate Cap Agreements, upon a Credit Event (as
defined in the Rate Cap Agreement), Grantor is obliged either to provide
collateral for the benefit of each counterparty thereto or to take other actions
as provided in such Rate Cap Agreements.

WHEREAS, Grantor has agreed to grant Liens on the Cash Account and the cash held
therein to secure the payment of the Secured Obligations with respect to any
Rate Cap Agreement that Grantor has decided to collateralize.

NOW, THEREFORE, subject to the further covenants, conditions and trusts set
forth herein, the parties hereto hereby agree as follows:

Section 1. Definitions.

Capitalized terms not defined herein shall have the meanings set out in the Rate
Cap Agreement.

The following terms, as used herein, have the following meanings:

“Aggregate Requested Amount” means the sum of the Requested Amounts as set forth
in Termination Notices delivered on the same date.

“Aggregate Required Collateral Amount” means the sum of the Required Collateral
Amounts under all Rate Cap Agreements for which the counterparty thereto is a
Beneficiary hereunder.

“Agreement” means this Collateral Trust Agreement as amended, supplemented or
otherwise modified from time to time in accordance with its terms.

“Beneficiary” means each person which is a counterparty to Grantor under a Rate
Cap Agreement with a Credit Event provision and which has executed a Supplement,
its successors and assigns.

“Beneficiary Percentage Interest Schedule” means a schedule in the form of
Schedule I hereto and delivered by the Grantor to the Collateral Trustee upon
the execution and delivery of any Supplement or as otherwise provided.



--------------------------------------------------------------------------------

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York or Boston, Massachusetts are authorized
or required by law to close.

“Calculation Agent” means the Grantor, any affiliate of the Grantor or any
person designated by the Grantor and notified to the Beneficiaries and the
Collateral Trustee as the “Calculation Agent” for this Agreement.

“Cash” means the legal tender and lawful currency of the United States of
America.

“Cash Account” means a separate trust account no. 143106100 (SMBC CM Collateral
Trust IT) established at U.S. Bank National Association, acting in its capacity
as Deposit Bank hereunder, and identified on the books and records of the
Deposit Bank under the name U.S. Bank National Association, as trustee for the
Beneficiaries under the Agreement relating to the SMBC CM Collateral Trust II.

“Cash Account Value” means either (a) the amount of cash in the Cash Account
multiplied by 100% if Sumitomo Mitsui Banking Corporation’s (“SMBC”) Long Term
Senior Debt (as defined in the Rate Cap Agreement) shall be rated both at least
“A2” by Moody’s Investor Services, Inc. (“Moody’s”) and at least “A” by Standard
and Poor’s Ratings Services, a division of The McGraw Hill-Companies, Inc.
(“S&P”) or (b) the amount of cash in the Cash Account multiplied by 90% if
SMBC’s Long Term Senior Debt rating to be rated by Moody’s or S&P, or shall be
rated either below “A2” by Moody’s or below “A” by S&P.

“Collateral” means, as of any date, all property theretofore subjected to the
Collateral Trust Liens, including the Cash Account and cash held in the Cash
Account, except property which shall have been released from the Collateral
Trust Liens in accordance with the terms of this Agreement on or before such
date. The term “Collateral” shall also refer separately to each item of such
property.

“Collateral Trustee” means U.S. Bank National Association in its capacity as
Collateral Trustee hereunder, or any successor Collateral Trustee appointed
pursuant to Section 14.

“Collateral Trust Estate” means all right, title and interest of the Collateral
Trustee in and to (a) the Cash Account and (b) cash deposited therein, under
this Agreement.

“Collateral Trust Liens” means the Liens on the Collateral under this Agreement.

“Contingent Beneficiary” means each counterparty which is a counterparty to
Grantor under a Rate Cap Agreement with a Credit Event provision and which has
not executed a Supplement.

“Credit Event” has the meaning ascribed to it in the Rate Cap Agreement of a
Beneficiary.

“Damages” has the meaning ascribed to it in the Rate Cap Agreement of a
Beneficiary.

“Early Termination Date” has the meaning ascribed to it in the Interest Rate Cap
Agreement of a Beneficiary.

 

2



--------------------------------------------------------------------------------

“Effective Date” means the date on which the Collateral Trustee and Grantor have
executed this Agreement.

“Exposure” means, for any date for which Exposure is calculated and subject to
Section 30 in the case of a dispute, the Damages, if any, that would be payable
to a Beneficiary by the Grantor (expressed as a positive number) pursuant to the
Beneficiary’s Rate Cap Agreement as if such transaction was being terminated as
of the relevant date, provided that Market Quotation (as contemplated in the
Rate Cap Agreement) will be determined by using estimates at mid-market of the
amounts that would be paid for a replacement transaction (as contemplated in the
Rate Cap Agreement).

“Freddie Mac” has the meaning ascribed to it in the Rate Cap Agreement of a
Beneficiary.

“Grantor” means SMBC Capital Markets, Inc., a Delaware corporation.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest, lease, Hcense or attachment in respect of such asset.

“Other Actions” means the assignment, novation or other transfer by Grantor of
its right, title and interest in a Rate Cap Agreement following a Credit Event
pursuant to the terms of such Rate Cap Agreement.

“Payable Amount” has the meaning ascribed to it in Section 7.

“Percentage Interest” means each Beneficiary’s percentage ownership interest in
all right, title and interest of the Collateral Trustee in and to the Collateral
Trust Estate as set forth on the Beneficiary Percentage Interest Schedule last
delivered to the Collateral Trustee in accordance with the terms hereof.

“Permitted Liens” means any rights of Set-off or bankers’ Liens upon the Cash
Account, to the extent incurred in connection with the maintenance of the Cash
Account in the ordinary course of business.

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Proceeds” means all “proceeds” as such term is defined in the UCC.

“Potential Termination Event” means any event which, with the giving of notice
or the lapse of time or both, would constitute one or more of the Termination
Events described in Section 26(a) or (b).

“Qualified Successor Trustee” has the meaning ascribed to it in Section 14.

“Rate Cap Agreement” has the meaning ascribed to it in the recitals of this
Agreement.

 

3



--------------------------------------------------------------------------------

“Requested Amount” means (a) the lesser of (i) the Required Collateral Amount
last calculated by the Calculation Agent and Transferred by the Grantor to the
Collateral Trustee and (ii) the Termination Amount or (b) the Required
Collateral Amount last calculated by the Calculation Agent and Transferred by
the Grantor to the Collateral Trustee if such amount equals the Termination
Amount.

“Request for Release of Collateral” means a written notice from Grantor to
Collateral Trustee specifying the amount to be withdrawn from the Cash Account
that is accompanied by a written certification from Grantor that (a) no
Termination Event or Potential Termination Event has occurred and is continuing
with respect to Grantor; (b) the Liquidation Proceeds relating to any
Termination Notice that has been delivered have been paid to the Beneficiary
named therein; (c) there is no dispute regarding a Determination under Section
30 that is unresolved; and (d) immediately after such withdrawal the Cash
Account Value will be at least equal to 110% of the Aggregate Required
Collateral Amount at such time.

“Required Collateral Amount” means, on any day for any Rate Cap Agreement and
the Beneficiary party thereto, the amount of Exposure calculated for such day by
the Calculation Agent, subject to Section 30 in the case of a dispute.

“Responsible Officer” of Grantor means any officer of Grantor designated as a
Responsible Officer on Schedule II hereto, as may be modified from time to time
by Grantor.

“Secured Obligations” means Grantor’s obligations to pay to a Beneficiary the
Payable Amount owed to such Beneficiary in accordance with Section 7.

“Set-off” means Set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount is
entitled or subject (whether arising under this Agreement, another contract,
applicable law or otherwise) that is exercised by, or imposed on, such payer.

“Supplement” means a Collateral Trust Agreement Supplement executed by a
Beneficiary and acknowledged by the Collateral Trustee and Grantor,
substantially in the form of Exhibit A

“Termination Amount” means Damages and the amount of any other obligation to be
paid by Grantor to a Beneficiary upon the termination of the Rate Cap Agreement
to which such Beneficiary is a party in accordance with its terms.

“Termination Event” has the meaning ascribed to it in the Rate Cap Agreement of
a Beneficiary.

“Termination Notice” means a written notice by a Beneficiary whereby such
Beneficiary notifies the Collateral Trustee and Grantor that the Rate Cap
Agreement to which such Beneficiary is a party has been terminated and that the
amount payable to the Beneficiary upon the termination of the Rate Cap Agreement
has become due and payable but has not been paid in accordance with the terms
thereof, substantially in the form of Exhibit B.

“Transfer” means (a) in the case of cash, payment or delivery by wire transfer
into one or more bank accounts specified by the recipient; (b) in the case of
certificated securities that cannot

 

4



--------------------------------------------------------------------------------

be paid or delivered by bookentry, payment or delivery in appropriate physical
form to the recipient or its account accompanied by any duly executed
instruments of transfer, assignments in blank, transfer tax stamps and any other
documents necessary to constitute a legally valid transfer to the recipient; and
(c) in the case of securities that can be paid or delivered by bookentry, the
giving of written instructions to the relevant depository institution or other
entity specified by the recipient, together with a written copy thereof to the
recipient, sufficient if complied with to result in a legally effective transfer
of the relevant interest to the recipient.

“Trust” has the meaning ascribed to it in Section 2(a).

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York, provided that if, by reason of mandatory provisions of law,
any or all of the attachment, perfection, priority or remedies with respect to
the Collateral Trust Liens on the Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of New York, then such provision shall govern.

“UCC” means the Uniform Commercial Code as in effect in such other jurisdiction
for purposes of the provisions of this Agreement relating to such attachment,
perfection, priority or remedies.

“Valuation Agent” means any person which is not an affiliate of Grantor who may
be selected in accordance with Section 28 and designated from time to time by
Grantor, in a notice to the Collateral Trustee and Freddie Mac, to deliver the
reports referred to herein.

Section 2. Establishment of Trust; Etc.

(a) Establishment of Trust. The Grantor and the Collateral Trustee hereby
establish the “SMBC CM Collateral Trust II” (the “Trust”).

(b) Transfer of Trust Estate. The Grantor, concurrently with the execution and
delivery hereof, does hereby sell, transfer, assign, set over and otherwise
convey to the Collateral Trustee, in trust, for the benefit of the
Beneficiaries, without recourse, all the right, title and interest of the
Grantor in and to (i) the Cash Account and (ii) such cash as from time to time
is Transferred into the Cash Account. fu connection with such transfer and
assignment, the Grantor shall cause any cash to be Transferred into the Cash
Account.

(c) Acknowledgment of Trust. The Collateral Trustee hereby acknowledges
establishment of the Cash Account and declares that it will hold such cash
deposited in the Cash Account in trust for the exclusive use and benefit of all
present and future Beneficiaries, subject to the terms hereof. Except as
provided in Sections 2(d), and 7 the Collateral Trustee shall not assign, sell,
dispose of or transfer any interest in the cash deposited in the Cash Account or
permit the cash to be subjected to any Lien arising by, through or under the
Collateral Trustee or any person claiming by, through or under the Collateral
Trustee.

(d) Interest on Cash Amounts. The Collateral Trustee shall pay interest on any
cash in the Cash Account at a rate per annum equal to (i) the rate set forth on
Reuters Page Fed Funds I opposite the caption “Federal Funds (Effective)” minus
(ii) I 0 basis points. Any earnings on such investment will constitute
Collateral, be subject to the security interest granted under this Agreement,
and be Transferred to the Cash Account.

 

5



--------------------------------------------------------------------------------

Section 3. Transfer into Trust; Security Interest.

The Transfer of cash by the Grantor to the Collateral Trustee is intended to be
construed as a Transfer in trust of such cash by the Grantor to the Collateral
Trustee, for the benefit of the Beneficiaries, for the purpose of perfection of
the security interest of Collateral Trustee in the Collateral Trust Estate, in
trust for the benefit of the Beneficiaries. The Collateral Trustee hereby
acknowledges that it has been advised of Grantor’s grant to Collateral Trustee
of a security interest in the Collateral Trust Estate in trust for the benefit
of the Beneficiaries. This Agreement shall be deemed to be a security agreement
within the meaning of Articles 8 and 9 of the UCC. The Grantor hereby grants to
the Collateral Trustee in trust for the benefit of the Beneficiaries, as
collateral security for the full, prompt and complete payment of the Secured
Obligations and all other obligations of the Grantor under this Agreement and
the Rate Cap Agreements, a first priority continuing security interest in, lien
on and right of Set-off against the Cash Account and the cash transferred
therein, the Collateral Trust Estate, and all books, records, writings,
databases, information and other property relating to, used or useful in
connection with, or evidencing, embodying, incorporating or referring to the
foregoing, and all Proceeds from the foregoing. The possession by the Collateral
Trustee or its agent of securities and such other items of property that
constitute instruments, money, negotiable documents or chattel paper shall be
“possession by the secured party” for purposes of perfecting the security
interest pursuant to the UCC.

The control by the Collateral Trustee of the Cash Account shall be “control” by
the secured party for purposes of perfecting the security interest pursuant to
the UCC and notifications to persons holding such property, and acknowledgments,
receipts or confirmations from persons holding such property, shall be deemed
notifications to, or acknowledgments, receipts or confirmations from, financial
intermediaries, bailees, or agents (as applicable) of the Collateral Trustee for
the purpose of perfecting such security interest under applicable law. With
respect to the Cash Account, the Collateral Trustee is the customer of U.S. Bank
National Association, in its capacity as Deposit Bank under Section 9-104(a)(3)
of the UCC. The Collateral Trustee and the Deposit Bank each make no
representations regarding, nor shall it be liable for, the sufficiency of this
Agreement to accomplish the intended purposes herein.

Section 4. Beneficiaries.

At any time on or after the Effective Date, any Contingent Beneficiary may
become a Beneficiary hereunder by delivering a Supplement, signed by such
Contingent Beneficiary and acknowledged by the Grantor and the Collateral
Trustee, whereupon such Contingent Beneficiary shall become a Beneficiary
hereunder. Grantor and Collateral Trustee agree to acknowledge any such
Supplement no later than three Business Days after receipt. Each Beneficiary’s
Percentage interest shall at all times rank at least pari passu with the
Percentage Interests of all other Beneficiaries irrespective of the time,
manner, or order of a Contingent Beneficiary becoming a Beneficiary hereunder.

 

6



--------------------------------------------------------------------------------

Section 5. Maintenance of Cash Account Value.

On or prior to 5:00 p.m., New York City time, on the fifth Business Day
immediately following any Credit Event, Grantor shall Transfer cash to
Collateral Trustee in an amount such that the Cash Account Value as of the date
of Transfer shall equal or exceed 110% of the Aggregate Required Collateral
Amount. Grantor agrees that, at all times on or after a Credit Event, the Cash
Account Value shall equal or exceed 107% of the Aggregate Required Collateral
Amount. Grantor agrees that Freddie Mac or any Beneficiary may deliver a written
notice to the Grantor (with a copy to the Collateral Trustee) on or prior to
12:00 p.m., New York City time, on any Business Day that the Cash Account Value
is below an amount equal to I 07% of the Aggregate Required Collateral Amount.
In addition, each month promptly after receipt by the Collateral Trustee of
written notice of the Cash Account Value and Aggregate Required Collateral
Amount from the Calculation Agent and the Valuation Agent (if there is a
Valuation Agent), which notice shall refer to this Section 5 and the Collateral
Trustee’s responsibility to make the calculation or determination hereinafter
described, the Collateral Trustee will calculate or otherwise determine whether
the Cash Account Value is below an amount equal to I 07% of the Aggregate
Required Collateral Amount and, if so, will deliver a written notice to the
Grantor on or prior to 12:00 p.m., New York City time, on any Business Day that
the Cash Account Value is below an amount equal to I 07% of the Aggregate
Required Collateral Amount. Grantor shall, no later than the close of business
on the next Business Day immediately following receipt of such notice referred
to in the two preceding sentences, Transfer or cause to be Transferred
additional cash to the Cash Account and shall provide the Collateral Trustee
with written certification that 1 immediately after such Transfer the Cash
Account Value is at least equal to II 0% of the Aggregate Required Collateral
Amount. Notwithstanding the foregoing, Grantor shall not be obligated to make
any Transfers to the Cash Account in an amount less than $100,000. Subject to
its obligation under Section 6, in no event shall the Collateral Trustee have
any obligation to calculate or otherwise determine (a) the Cash Account Value,
(b) the Aggregate Required Collateral Amount or (c) except as expressly provided
in this Section 5, whether the Cash Account Value equals or exceeds the
Aggregate Required Collateral Amount, to monitor the Grantor’s compliance with
this Section or otherwise take any action other than as provided in Section 7 in
the event the Grantor ceases to comply with its obligations under this Section,
it being understood that the Beneficiaries will exercise their rights against
the Grantor directly and solely in accordance with the terms of any applicable
Rate Cap Agreement based upon information they receive under Section 6 and their
rights under Section 7.

Section 6. Beneficiary Percentage Interest Schedule and Notification of Cash
Value Account.

On the date on which the Grantor has Transferred Collateral to the Collateral
Trustee under this Agreement as a result of the occurrence of a Credit Event and
on the fourth Business Day of each calendar month starting after such date,
(a) by 12:00 p.m., New York City time, on such day, the Grantor shall deliver to
the Collateral Trustee, Freddie Mac and each Beneficiary a Beneficiary
Percentage Interest Schedule as of the last Business Day of the immediately
preceding month, upon which the Collateral Trustee, Freddie Mac and each
Beneficiary may conclusively rely, (b) by 12:00 p.m., New York City time, on
such day, the Grantor shall cause the Calculation Agent to deliver to the
Collateral Trustee, Freddie Mac and each Beneficiary a written notice of the
Cash Account Value and Aggregate Required Collateral Amount as of the last
Business Day of the

 

7



--------------------------------------------------------------------------------

immediately preceding month, upon which the Collateral Trustee, Freddie Mac and
each Beneficiary may conclusively rely, and (c) the Collateral Trustee shall
make available, via online access, the Cash Account Value (as set forth in the
notice last provided by the Calculation Agent pursuant to clause (b) of this
Section 6) as of the last Business Day of the immediately preceding month, upon
which Freddie Mac and each Beneficiary may conclusively rely. On the date on
which the Grantor has Transferred Collateral to the Collateral Trustee under
this Agreement as a result of the occurrence of a Credit Event, and on the third
Business Day of each calendar month starting after such date, Grantor shall
cause the Valuation Agent to deliver to the Collateral Trustee and Freddie Mac a
written notice of the Aggregate Required Collateral Amount as of the last
Business Day of the immediately preceding month. Grantor agrees that Freddie
Mac, or any Beneficiary, may deliver a written notice to the Collateral Trustee
(with a copy to the Grantor) on any Business Day following either the date on
which the Grantor has Transferred Collateral to the Collateral Trustee under
this Agreement as a result of the occurrence of a Credit Event or the fourth
Business Day of each calendar month certifying that it has not received either a
Beneficiary Percentage Interest Schedule or a written notice of the Cash Account
Value or Aggregate Required Collateral Amount from the Calculation Agent or the
written notice of Aggregate Required Collateral Amount from Valuation Agent
under this Section 6. Grantor shall, not later than the close of business on the
next Business Day immediately following receipt of such notice, deliver or cause
to be delivered such documents or information to Freddie Mac or such
Beneficiary.

Section 7. Distributions From Cash Account Upon Termination.

(a) If at anytime (I) a Termination Event has occurred and is continuing or
(2) an Early Termination Date has occurred or been designated as the result of a
Termination Event, then, unless the Grantor has paid in full the Termination
Amount that is then due pursuant to a Beneficiary’s Rate Cap Agreement,
Beneficiary may deliver a Termination Notice to the Collateral Trustee (with a
copy to the Grantor). Any Termination Notice received by the Collateral Trustee
on any Business Day on or prior to 12:00 p.m., New York City time, shall be
effective on such Business Day and any Termination Notice received by the
Collateral Trustee after 12:00 p.m., New York City time, shall be deemed to be
received on the next succeeding Business Day (in each case, an “Effective
Termination Notice”). No later than 12:00 p.m., New York City time, on the
Business Day immediately following receipt of one or more Effective Termination
Notices, the Collateral Trustee shall, subject to Section 15(c), withdraw cash
amounts held in the Cash Account equal to the Aggregate Requested Amount (the
“Liquidation Proceeds”) from the Cash Account and Transfer to each such
Beneficiary such Beneficiary’s Requested Amount, provided that if on any
Business Day there is insufficient cash to pay each Requested Amount payable on
such date then the Collateral Trustee shall, subject to Section 15(c), Transfer
to each such Beneficiary an amount equal to the product of the aggregate cash
balance in the Cash Account and each such Beneficiary’s Percentage Interest.
Notwithstanding anything to the contrary in the foregoing, the amount
Transferred by the Collateral Trustee to any Beneficiary that has delivered a
Termination Notice shall not exceed an amount (the “Payable Amount”) equal to
the lesser of (i) such Beneficiary’s Requested Amount and (ii) such
Beneficiary’s pro rata share (based on such Beneficiary’s Percentage Interest)
of the Collateral Transferred by Grantor to the Collateral Trustee. After all
amounts in the Cash Account have been Transferred to

 

8



--------------------------------------------------------------------------------

Beneficiaries in accordance with this Section 7 and Section 8, no Beneficiary
shall have any further rights or claims hereunder. Each Beneficiary acknowledges
that the amounts owed to it by the Grantor upon the termination of any Rate Cap
Agreement may exceed the Requested Amount for such Rate Cap Agreement. Grantor
acknowledges that payment of any Liquidation Proceeds to any Beneficiary shall
not affect the rights of Freddie Mac or any Beneficiary to recover any
Termination Amount in excess thereof from Grantor pursuant to the terms of any
Rate Cap Agreement.

(b) On or prior to the third Business Day immediately following each
distribution of Liquidation Proceeds, the Grantor shall provide to the
Collateral Trustee, Freddie Mac,’ and each Beneficiary an updated Beneficiary
Percentage Interest Schedule, upon which the Collateral Trustee and each
Beneficiary may conclusively rely. Grantor agrees that Freddie Mac or any
Beneficiary may deliver a written notice to the Collateral Trustee (with a copy
to the Grantor) on any Business Day certifying that it has not received an
updated Beneficiary Percentage Interest Schedule under the first sentence of
this Section 7(b). Grantor shall, not later than the close of business on the
next Business Day immediately following receipt of such notice, deliver or cause
to be delivered such document to such Beneficiary.

(c) The Collateral Trustee may conclusively rely upon any Termination Notice
given to it as provided herein in accordance with this Agreement. The Collateral
Trustee shall have no obligation to make payments under this Section 7 in the
absence of such instructions or directions and shall have no liability to
Grantor or any Beneficiary for actions taken in reliance on such instructions or
directions. All distributions made by the Collateral Trustee pursuant to this
Section 7 shall be final (except in the event of manifest error) and the
Collateral Trustee shall have no duty to inquire as to the application of any
amount distributed. ·

Section 8. Release of Collateral; Termination of Collateral Trust Liens.

(a) Subject to the conditions precedent that (i) no Termination Event or
Potential Termination Event has occurred and is continuing; (ii) there is a
Valuation Agent; (iii) the Liquidation Proceeds relating to any Termination
Notice that has been delivered have been paid to the Beneficiary named therein;
and (iv) there is no dispute regarding a Determination under Section 30 that is
unresolved, Collateral Trustee may at any time release cash deposited in the
Cash Account to Grantor upon receipt by Collateral Trustee of a Request for
Release of Collateral from Grantor accompanied by a written certification from
the Calculation Agent dated as of the date of Grantor’s Request for Release of
Collateral (which may be included as part of Grantor’s Request for Release of
Collateral) that the Cash Account Value shall equal or exceed 110% of the
Aggregate Required Collateral Amount immediately after withdrawal of the amount
specified in the Request for Release of Collateral and a written certification
from the Valuation Agent (which may be in the form of the most recent monthly
report from the Valuation Agent delivered under Section 6 if the Aggregate
Required Collateral Amount in such report is as of a day no more than five
(5) Business Days prior to the date of Grantor’s Request for Release of
Collateral) that the Cash Account Value immediately after withdrawal of the
amount specified in the Request for Release of Collateral shall equal or exceed
110% of the Aggregate Required Collateral Amount in such report.

 

9



--------------------------------------------------------------------------------

In the event there is no Valuation Agent, Collateral Trustee may at any time
release cash deposited in the Cash Account to Grantor without the written
confirmation of the Valuation Agent upon receipt by Collateral Trustee of a
Request for Release of Collateral accompanied by either of the following:

 

  (A) a written certification from Grantor that a decrease in the Aggregate
Required Collateral Amount has resulted from the reduction of a Required
Collateral Amount to $0 with respect to a Rate Cap Agreement pursuant to
Section 8(c)(i), accompanied by the Termination Notice related to such
reduction;

 

  (B) a written certification from Grantor that a decrease in the Aggregate
Required Collateral Amount has resulted from the reduction of the Required
Collateral Amount to $0 with respect to a Rate Cap Agreement pursuant to
Section 8(c)(ii), accompanied by the written certifications required under
Section 8(c)(ii);

 

  (C) a written certification from Grantor that a decrease in the Aggregate
Required Collateral Amount has resulted from the reduction of the Required
Collateral Amount to $0 with respect to a Rate Cap Agreement pursuant to
Section 8(c)(iii), accompanied by the written certification and evidence
required under Section 8(c)(iii);

 

  (D) a written certification from Grantor that a decrease in the Aggregate
Required Collateral Amount has resulted due to the Credit Event requiring the
deposit of collateral to secure the Secured Obligations no longer existing
pursuant to Section 8(c)(iv), accompanied by the written certification and
evidence required under Section 8(c)(iv);

 

  (E) a written certification from Grantor that a decrease in the Aggregate
Required Collateral Amount has resulted due to an agreement among the Grantor,
Freddie Mac. and a Beneficiary pursuant to Section 8(c)(v), accompanied by an
executed copy of such agreement; or

 

  (F)

a written certification from the Calculation Agent dated as of the date of
Grantor’s Request for Release of Collateral that the Cash Account Value
immediately after withdrawal of the amount specified in the Request for Release
of Collateral shall equal or exceed 110% of the Aggregate Required Collateral
Amount as calculated by a Dealer Poll (as defined hereinafter) conducted by
Grantor and a written certification from Grantor showing in reasonable detail
(including the names of the Reference Market-makers (as defined in
Section 30(b)) the quotations from that Dealer Poll, provided that any
withdrawals in reliance on Dealer Polls shall not exceed one in each calendar
quarter. “Dealer Poll” means the Aggregate Required Collateral

 

10



--------------------------------------------------------------------------------

  Amount determined on the basis of quotations from Reference Market-makers,
each such quotation made on the same day and at approximately the same time,
which date shall be no more than five (5) Business Days prior to the day of
Grantor’s withdrawal certification. If more than three quotations are provided,
the Dealer Poll will be the arithmetic mean of the quotations, without regard to
the quotations having the highest and lowest values. If exactly three quotations
are provided, the Dealer Poll will be the quotation remaining after discarding
the highest and the lowest quotations. For this purpose, if more than one
quotation has the same highest value or lowest value, then one of such
quotations shall be disregarded. If exactly two quotations are provided, the
Dealer Poll will be the arithmetic mean of the quotations. If fewer than two
quotations are provided, it will be deemed that the Dealer Poll cannot be
determined. In no event shall the Collateral Trustee have any obligation to
conduct the Dealer Poll.

(b) Except as expressly provided in this Section 8, the Collateral Trustee shall
be entitled to rely conclusively upon a Request for Release of Collateral from
Grantor and related certifications in delivering the withdrawn assets to the
Grantor and shall not be required to give prior notice to or obtain the prior
consent of any Beneficiary or Freddie Mac in respect thereof.

(c) The Required Collateral Amount with respect to any Rate Cap Agreement shall
be reduced to $0 upon the occurrence of any of the following: (i) the Transfer
from the Cash Account to the applicable Beneficiary of the Required Collateral
Amount with respect to its Rate Cap Agreement pursuant to Section 7, (ii) the
written certification by a Responsible Officer of Grantor to the Collateral
Trustee, Freddie Mac and the applicable Beneficiary thereunder that such Rate
Cap Agreement has expired in accordance with its terms and that all payments, if
any, due and owing by Grantor to such Beneficiary thereunder have been paid in
full, (iii) the written certification by a Responsible Officer of Grantor
accompanied by evidence of agreement by Beneficiary (which may be in the form of
e-mails by Beneficiary to Grantor) to the Collateral Trustee that such Rate Cap
Agreement has terminated and that all payments, if any, due and owing by Grantor
to such Beneficiary thereunder have been paid in full, (iv) the written
certification by a Responsible Officer of Grantor accompanied by evidence
thereof (which may be a link or a webpage of a financial website) to the
Collateral Trustee, Freddie Mac and the applicable Beneficiary that the Credit
Event requiring the deposit of collateral to secure the Secured Obligations no
longer exists or (v) any other agreement thereto by the applicable Beneficiary,
Freddie Mac and the Grantor.

(d) Upon the written certification by a Responsible Officer of Grantor
accompanied by evidence of agreement by Beneficiary (which may be in the form of
e-mails by Beneficiary to Grantor) to the Collateral Trustee that the. Aggregate
Required Collateral Amount has been reduced to $0, then (A) the Trust and any
Collateral Trust Liens shall automatically terminate and be discharged without
further action by any party hereto, (B) all right, title and interest of the
Collateral Trustee in and to the Collateral Trust Estate shall automatically
revert to Grantor without further action by any party hereto, and

 

11



--------------------------------------------------------------------------------

(C) the Collateral Trustee shall promptly return to Grantor, in accordance with
the written direction of Grantor, all assets in the Cash Account then held by
the Collateral Trustee under this Agreement. From time to time thereafter the
Collateral Trustee shall, at the expense of Grantor, execute and deliver to
Grantor such documents as Grantor shall reasonably provide in order to evidence
the termination and discharge of the Trust and the Collateral Trust Liens and
the release of the Collateral. The Collateral Trustee shall be entitled to rely
conclusively upon the certification of the Grantor in returning all assets to
the Grantor and shall not be required to give prior notice to or obtain the
prior consent of any Beneficiary in respect thereof.

(e) Unless previously terminated in accordance with any of the provisions of
this Agreement, the Trust shall automatically terminate on May 9, 2034, and all
right, title and interest of the Collateral Trustee in and to the Collateral
Trust Estate shall automatically revert to Grantor without further action by any
party hereto. The Collateral Trustee shall promptly return to Grantor, in
accordance with the written direction of Grantor, all assets in the Cash Account
then held by the Collateral Trustee under this Agreement. From time to time
thereafter the Collateral Trustee shall, at the expense of Grantor, execute and
deliver to Grantor such documents provided to it as Grantor shall reasonably
request in order to evidence the termination and discharge of the Trust and the
Collateral Trust Liens and the release of the Collateral. The Collateral Trustee
shall be entitled to rely conclusively upon the direction of the Grantor in
returning all assets to the Grantor under this Section 8(e) and shall not be
required to give notice to or to obtain the prior consent of any Beneficiary in
respect thereof.

Section 9. Representations and Warranties of Grantor.

Grantor represents and warrants as follows as of the date hereof and as of the
date of each Transfer of Collateral by Grantor to the Trust:

(a) The execution, delivery and performance by it of this Agreement are within
its corporate powers, have been duly authorized by all necessary corporate
action, require no action by or in respect of, or filing with, any governmental
body, agency or official and do not contravene or constitute a default under any
material provision of applicable law or regulation or of the certificate of
incorporation or bylaws of Grantor or of any material agreement, judgment,
injunction, order, decree or other instrument binding upon it.

(b) This Agreement constitutes a valid and binding agreement or obligation of
the Grantor.

(c) Grantor has not performed any acts which would prevent the Collateral
Trustee from enforcing against Grantor any of the terms of this Agreement or
which would limit the Collateral Trustee in any such enforcement, except as
expressly provided in this Agreement. No financing statement, security agreement
or similar or equivalent document or instrument covering all or any part of the
Collateral owned by Grantor is on file or of record in any jurisdiction in which
such filing or recording would be effective to perfect a Lien on such
Collateral.

 

12



--------------------------------------------------------------------------------

(d) Grantor has the power to grant a security interest in and lien on any
property it Transfers to Collateral Trustee for the Collateral Trust Estate and
has taken all necessary actions to authorize the granting of that security
interest and lien.

(e) Grantor is the sole owner of or otherwise has the right to Transfer any
property it Transfers to Collateral Trustee for the Collateral Trust Estate
hereunder, free and clear of any security interest, lien, encumbrance or other
restrictions other than the security interest and lien granted under this
Agreement.

(f) Upon the Transfer of any property to the Collateral Trust for the Collateral
Trust Estate hereunder, the Collateral Trustee on behalf of all Beneficiaries
will have a valid and perfected first priority Security interest therein
(assuming that any central clearing corporation or any third-party financial
intermediary or other entity not within the control of the Collateral Trustee
involved in the Transfer of that Collateral gives the notices and takes the
action required of it under applicable law for perfection of that interest).

(g) The performance by Grantor of its obligations under this Agreement will not
result in the creation of any security interest, lien or other encumbrance on
the Collateral Trust Estate other than the security interest and lien granted
under this Agreement.

Section 10. Covenants of Grantor.

(a) Further Assurances.

(i) Grantor shall forever preserve, protect, warrant and defend the Collateral
Trustee’s right, title and interest in and to the Collateral held by the
Collateral Trustee from time to time.

(ii) In furtherance of Section 3, the Grantor, as necessary, or upon reasonable
request of the Collateral Trustee (which request may be made at the direction of
Freddie Mac or any Beneficiary, provided that the Collateral Trustee shall
otherwise have no obligation to make such request), hereby agrees promptly and
from time to time to give, execute, deliver, file, record, authorize or obtain
all such financing statements, continuation statements, notices, instruments,
documents, agreements or consents or other papers as may be necessary or
desirable to create, preserve, perfect, maintain the perfection of or validate
the Collateral Trust Lieus or to enable the Collateral Trustee to exercise and
enforce its rights hereunder with respect to the Collateral Trust Estate and,
without limiting the foregoing, shall: (A) promptly from time to time enter into
such control agreements, each in form and substance reasonably acceptable to the
party so directing the Collateral Trustee, as may be required to perfect the
Collateral Trust Liens, and (B) execute and deliver and cause to be filed such
continuation statements, and do such other acts and things, as may be necessary
to maintain the perfection and priority of the Collateral Trust Liens.

(iii) The Grantor shall take all and all other actions as the Collateral Trustee
may reasonably request (which request may be made at the direction of

 

13



--------------------------------------------------------------------------------

Freddie Mac or any Beneficiary, provided that the Collateral Trustee shall
otherwise have no obligation to make such request) to create in favor of the
Collateral Trustee a valid and perfected Lien and security interest in the
Collateral granted to the Collateral Trustee under laws and regulations
(including, without limitation, Articles 8 and 9 of the UCC) in effect at the
time of such grant.

(iv) All costs incurred to comply with this Section 10(a)(iv) shall be the
responsibility of Grantor.

(b) Taxes. Grantor will promptly pay when due all taxes, assessments or charges
of any nature that are imposed with respect to the Collateral Trust Estate held
by the Collateral Trustee upon becoming aware of the same.

(c) Adverse Claims. Grantor will promptly give notice to the Collateral Trustee,
Freddie Mac and each Beneficiary of, and defend against, any suit, action,
proceeding or lien that involves the Collateral Trust Estate or any Collateral
or that could adversely affect the security interest and lien granted by Grantor
under this Agreement.

(d) Performance. Grantor will perform all its obligations under this Agreement,
and will cause the Calculation Agent to perform all its obligations under this
Agreement, in good faith and in a commercially ‘reasonable manner, including,
but not limited to, all calculations, valuations, determinations or judgments in
any other way made by Grantor or Calculation Agent. Grantor will cause the
Valuation Agent (if any) to perform all its obligations under any agreement with
the Valuation Agent, in good faith and in a commercially reasonable manner.

(e) Legal Opinion. On the Effective Date, Grantor will deliver to Collateral
Trustee a legal opinion upon which each Beneficiary may conclusively rely and in
a form satisfactory to Collateral Trustee with respect to the enforceability of
this Agreement and the Collateral Trustee’s perfected security interest in the
Collateral Trust Estate.

(f) No Limitation on Enforcement. Grantor will not perform any acts which would
prevent the Collateral Trustee from enforcing any of the terms and conditions of
this Agreement or which would limit the Collateral Trustee in any such
enforcement except as set forth herein and therein.

Section 11. Jurisdiction.

EACH OF GRANTOR, EACH BENEFICIARY, THE DEPOSIT BANK AND THE COLLATERAL TRUSTEE
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY FEDERAL OR STATE COURT IN
THE COUNTY OF NEW YORK, STATE OF NEW YORK IN ANY ACTION, SUIT OR PROCEEDING
BROUGHT AGAINST IT AND RELATED TO OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND CONSENTS TO THE PLACING OF VENUE IN NEW
YORK COUNTY OR OTHER COUNTY PERMITTED BYLAW. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF GRANTOR, THE DEPOSIT BANK, EACH BENEFICIARY AND THE
COLLATERAL TRUSTEE HEREBY WAIVES AND AGREES NOT TO ASSERT BYWAY OF MOTION, AS A
DEFENSE OR OTHERWISE,

 

14



--------------------------------------------------------------------------------

IN ANY SUCH SUIT, ACTION OR PROCEEDING ANY CLAIM THAT IT IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF SUCH COURTS, THAT THE SUIT, ACTION OR PROCEEDING
IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR
PROCEEDING IS IMPROPER, OR THAT THIS AGREEMENT MAY NOT BE LITIGATED IN OR BY
SUCH COURTS. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE GRANTOR,
EACH BENEFICIARY, THE DEPOSIT BANK AND THE COLLATERAL TRUSTEE AGREES NOT TO SEEK
AND HEREBY WAIVES THE RIGHT TO ANY REVIEW OF THE JUDGMENT OF ANY SUCH COURT BY
ANY COURT OF ANY OTHER NATION OR JURISDICTION WHICH MAY BE CALLED UPON TO GRANT
AN ENFORCEMENT OF SUCH JUDGMENT.

Section 12. Certain Duties of the Collateral Trustee and the Deposit Bank.

(a) The Collateral Trustee shall undertake to perform such duties and only such
duties as are specifically set forth in this Agreement. The Collateral Trustee
and the Deposit Bank shall not be liable except for its own grossly negligent
action, its own grossly negligent failure to act or its own willful misconduct
or its own fraudulent conduct.

(b) The duties and obligations of the Collateral Trustee and the Deposit Bank
shall be determined solely by the express provisions of this Agreement, the
Collateral Trustee and the Deposit Bank shall not be liable except for the
performance of such duties and obligations as are specifically set forth in this
Agreement, no implied covenants or obligations shall be read into this Agreement
against the Collateral Trustee and the Deposit Bank and, in the absence of bad
faith on the part of the Collateral Trustee and the Deposit Bank, the Collateral
Trustee and the Deposit Bank may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
certificates, opinions or other documents reasonably believed by the Collateral
Trustee and the Deposit Bank to be genuine and to have been furnished by the
proper party to the Collateral Trustee and the Deposit Bank and which on their
face do not contradict the requirements of this Agreement.

(c) The Collateral Trustee and the Deposit Bank shall not be personally liable
for an error of judgment made in good faith by a trust officer of the Collateral
Trustee, unless it shall be proved that the Collateral Trustee was grossly
negligent in ascertaining the pertinent facts or acted in bad faith.

(d) Subject to Section 12(e), no provision in this Agreement shall require the
Collateral Trustee or the Deposit Bank to expend or risk its own funds or
otherwise incur any personal financial liability in the performance of any of
its duties as Collateral Trustee or the Deposit Bank, as the case may be
hereunder, or in the exercise of any of its rights or powers, if the Collateral
Trustee or the Deposit Bank shall have reasonable grounds for believing that
repayment of funds or adequate indemnity against such risk or liability is not
reasonably assured to it.

(e) Collateral Trustee shall keep the Collateral Trust Estate free and clear of
any Liens which result from (i) claims against the Collateral Trustee unrelated
to the transactions contemplated by this Agreement or (ii) any affirmative act
by the Collateral

 

15



--------------------------------------------------------------------------------

Trustee to create a Lien which is (A) not consented to by Grantor, (B) not
authorized by this Agreement or (C) except as expressly provided herein, taken
in connection with any default under this Agreement by Grantor.

Section 13. Certain Rights of the Collateral Trustee and the Deposit Bank.

Except as otherwise provided in Section 12:

(a) the Collateral Trustee or the Deposit Bank may conclusively rely and shall
be fully protected in acting or refraining from acting upon any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, note or other paper or document believed by it to be genuine and
to have been signed or presented by the proper party or parties;

(b) whenever in the administration of this Agreement the Collateral Trustee
shall (i) deem it desirable that a matter be proved or established prior to
taking, suffering or omitting any action hereunder, the Collateral Trustee
(unless other evidence be herein specifically prescribed) may, in the absence of
bad faith on its part, rely upon an officer’s certificate of a Responsible
Officer or (ii) be required to determine the value of any funds hereunder, the
Collateral Trustee may, in the absence of bad faith on its part, rely on the
Calculation Agent or reports of nationally recognized accountants, investment
bankers or other persons qualified to provide the information required to make
such determination, including nationally recognized dealers (unaffiliated with
Grantor);

(c) as a condition to the taking or omitting of any action by it hereunder, the
Collateral Trustee or the Deposit Bank may consult with counsel and the advice
of such counsel or any opinion of counsel shall be full and complete
authorization and protection in respect of any action taken or omitted by it
hereunder in good faith and in reliance thereon;

(d) the Collateral Trustee shall be under no obligation to exercise or to honor
any of the rights or powers vested in it by this Agreement at the request or
direction of any of the Beneficiaries or Freddie Mac or the Grantor (including,
but not limited to, a direction pursuant to Section 13(e) hereof), unless such
Beneficiary, Freddie Mac or Grantor shall have provided to the Collateral
Trustee security or indemnity reasonably satisfactory to it against the costs,
expenses (including reasonable attorneys’ fees and expenses) and liabilities
which might reasonably be incurred by it in compliance with such request or
direction;

(e) the Collateral Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, note or other paper
or document, but the Collateral Trustee, in its discretion, may, and upon the
reasonable written direction of Freddie Mac or a Beneficiary shall, make such
further inquiry or investigation into such facts or matters as it may see fit or
as it shall reasonably be directed;

(f) the Collateral Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys, provided that the Collateral Trustee shall not be responsible for any
misconduct or negligence on the part of any nonaffiliated agent appointed, or
nonaffiliated attorney appointed with due care by it hereunder;

 

16



--------------------------------------------------------------------------------

(g) the Collateral Trustee shall not be liable for any action it takes or omits
to take in good faith that it reasonably believes to be authorized or within its
rights or powers hereunder;

(h) nothing herein shall be construed to impose an obligation on the part of the
Collateral Trustee to recalculate, evaluate or verify or independently determine
the accuracy of any report, certificate or information received from the
Calculation Agent, the Valuation Agent, the Grantor, Freddie Mac or a
Beneficiary;

(i) the Collateral Trustee shall not be liable for the actions or omissions of
the Calculation Agent, the Valuation Agent, the Grantor or the Beneficiaries
and, without limiting the foregoing, the Collateral Trustee shall not be under
any obligation to monitor, evaluate or verify compliance by the Grantor or any
Beneficiary with the terms hereof or of any Rate Cap Agreement, or to verify or
independently determine the accuracy of information received by the Collateral
Trustee from the Calculation Agent, the Grantor, the Valuation Agent or any
Beneficiary;

Gl notwithstanding any term hereof (or any term of the UCC that might otherwise
be construed to be applicable to a “securities intermediary” as defined in the
UCC) to the contrary, the Collateral Trustee shall be under no duty or
obligation in connection with the acquisition or grant by the Grantor to the
Collateral Trustee of any item in the Cash Account, or to evaluate the
sufficiency of the documents or instruments delivered to it by or on behalf of
the Grantor in connection with any such transfer or grant of security interest
or otherwise, or in that regard to examine any underlying instrument, in each
case in order to determine compliance with applicable requirements of and
restrictions on transfer in respect of such assets;

(k) any permissive right of the Collateral Trustee to take or refrain from
taking actions enumerated in this Agreement shall not be construed as a duty;

(l) to the extent permitted by applicable law, the Collateral Trustee shall not
be required to give any bond or surety in respect of the execution of this
Agreement or otherwise;

(m) the Collateral Trustee shall not be deemed to have notice or knowledge of
any matter unless a trust officer has actual knowledge thereof or unless written
notice thereof is received by the Collateral Trustee at its address for notices
and such notice references this Agreement and shall not incur any liability for
not performing any act or fulfilling any duty, obligation or responsibility
hereunder by reason of any occurrence beyond the control of the Collateral
Trustee, including, but not limited to, any act or provision of any present or
future law or regulation or governmental authority, any act of God or war or
terrorism, accidents, labor disputes, loss or malfunction of utilities or
computer software or hardware, or the unavailability of the Federal Reserve Bank
wire or other wire or communication facility;

 

17



--------------------------------------------------------------------------------

(n) anything in this Agreement to the contrary notwithstanding, in no event
shall the Collateral Trustee or the Deposit Bank be liable under or in
connection with this Agreement for indirect, special, incidental, punitive or
consequential losses or damages of any kind whatsoever, including, but not
limited to, lost profits, whether or not foreseeable, even if the Collateral
Trustee or the Deposit Bank has been advised of the possibility thereof and
regardless of the form of action in which such damages are sought;

(o) the Collateral Trustee shall be responsible for tax reporting only with
respect to income earned on investment of cash in the Cash Account and shall not
be responsible for any other tax reporting or for preparing or filing tax
returns in respect of the Trust;

(p) the Collateral Trustee or the Deposit Bank may require that any party
deliver a certificate setting forth the names of individuals and/or titles of
officers, and including specimen signatures, authorized at such time to take
specified actions or give notices, instructions, directions, demands or other
communications pursuant to this Agreement, and the Collateral Trustee or the
Deposit Bank shall not incur any liability in accepting notices or
communications given by or in executing instructions or directions from any
officer of the Grantor, Collateral Trustee or a Beneficiary, as applicable,
named in a certificate delivered hereunder prior to receipt by it of a more
current certificate;

(q) the Collateral Trustee and the Deposit Bank is authorized to supply any
information regarding the Cash Account and related assets that is required by
any law, regulation or rule now or hereafter in effect. Each of the Grantor and
each Beneficiary agrees to supply the Collateral Trustee with any required
information if it is not otherwise reasonably available to the Collateral
Trustee;

(r) to help fight the funding of terrorism and money laundering activities, the
Collateral Trustee or the Deposit Bank will obtain, verify, and record
information that identifies individuals or entities that establish a
relationship or open an account with the Collateral Trustee or the Deposit Bank,
as applicable. The Collateral Trustee or the Deposit Bank will ask for the name,
address, tax identification number and other information that will allow the
Collateral Trustee or the Deposit Bank to identify the individual or entity who
is establishing the relationship or opening the account. The Collateral Trustee
or the Deposit Bank may also ask for formation documents such as articles of
incorporation, an offering memorandum, or other identifying documents to be
provided; and

(s) the Collateral Trustee will exercise reasonable care to assure the safe
custody of the Collateral Trust Estate to the extent required by applicable law
and this Agreement.

Section 14. Resignation and Removal of the Collateral Trustee.

(a) Resignation and Removal. The Collateral Trustee may, at any time after the
first anniversary of the Effective Date by giving notice to Grantor and the
Beneficiaries, resign and be discharged of the responsibilities created by this
Agreement, such resignation

 

18



--------------------------------------------------------------------------------

to become effective upon (i) the appointment of a successor Collateral Trustee
by a Responsible Officer of Grantor and (ii) the acceptance of such appointment
by such successor Collateral Trustee. If no successor Collateral Trustee shall
be appointed and have accepted such appointment within 120 days after the
Collateral Trustee gives the aforesaid notice of resignation, the Collateral
Trustee at the expense of Grantor may apply to any court of competent
jurisdiction to appoint a successor Collateral Trustee to act until such time,
if any, as a successor Collateral Trustee has been appointed as provided in this
subsection. Any successor so appointed by such court shall immediately and
without further act be superseded by any successor Collateral Trustee appointed
as provided in this subsection. Any successor Collateral Trustee appointed
hereunder shall be a bank or other financial institution organized and doing
business under the laws of the United States or any state thereof, the deposits
of which are insured by the Federal Deposit Insurance Corporation, having
corporate trust powers and assets under trust management in excess of
$500,000,000 (and for this purpose, all branches and wholly-;owned subsidiaries
of any such bank or other financial institution and of any holding company of
which it is a wholly owned subsidiary may be attributed to it) (a “Qualified
Successor Trustee”) and shall be otherwise legally competent to serve as
Collateral Trustee hereunder. Notwithstanding the foregoing, and without regard
to the limitation on the time of the Collateral Trustee’s notice of its
resignation hereunder, any corporation or other entity into which the Collateral
Trustee may be merged or converted or with which it may be consolidated, or any
corporation or other entity resulting from any merger, conversion or
consolidation to which the Collateral Trustee shall be a party, or any
corporation or other entity to which substantially all the corporate trust
business of the Collateral Trustee may be transferred, shall be the Collateral
Trustee under this Agreement without further act.

(b) Status of Successor Trustees. Each reference in this Agreement to the
Collateral Trustee shall be deemed to include a reference to any successor
trustee from time to time appointed and serving pursuant to and in accordance
with this Section 14, as the case may be.

Section 15. Fees and Expenses; Indemnification.

(a) Fees and Expenses of Collateral Trustee. Until this Agreement has
terminated, Grantor agrees to pay to the Collateral Trustee an annual fee of
US$1,500.00. Such fee shall be payable on the Effective Date and on each
anniversary thereof. Grantor and Collateral Trustee agree to negotiate in good
faith as to whether any additional costs or expenses of Collateral Trustee
should be reimbursed by Grantor.

(b) Indemnification. Grantor agrees to pay, indemnify, and hold the Collateral
Trustee and the Deposit Bank (as defined in Section 31), each in its individual
capacity, harmless from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including, without limitation, the reasonable fees and disbursements of
counsel) of any kind or nature whatsoever (collectively, “Losses”) which may be
incurred by the Collateral Trustee or the Deposit Bank, as applicable, with
respect to the execution, delivery, enforcement, performance, and administration
of this Agreement, including, without limitation, any negligence or willful
misconduct on the part of Grantor or any of their respective directors,
officers, employees,

 

19



--------------------------------------------------------------------------------

agents, contractors, tenants or licensees, except to the extent that such Losses
result from the gross negligence or willful misconduct of the Collateral Trustee
or the Deposit Bank, as applicable, as determined by a final order of a court of
competent jurisdiction.

(c) No Other Payments. Notwithstanding anything to the contrary in this
Agreement, no amounts shall be distributed to any Beneficiary or the Grantor
hereunder unless and until all amounts owing to the Collateral Trustee and the
Deposit Bank hereunder have been paid. To the extent demand has been made upon
the Grantor for any amount owing, and such amounts have not been paid, prior to
any withdrawal of any amounts from the Cash Account to a Beneficiary, the
Collateral Trustee may withdraw from the Cash Account all amounts owing to it
and the Deposit Bank hereunder.

(d) Survival. The Grantor hereby acknowledges that the foregoing indemnities and
payment and reimbursement obligations shall survive the resignation or discharge
of the Collateral Trustee and the Deposit Bank, as applicable, or the
termination of this Agreement hereby grants the Collateral Trustee and the
Deposit Bank a lien, right of Set-off and security interest in the assets at any
time credited to the Cash Account for the payment of any claim for compensation,
reimbursement or indemnity hereunder.

Section 16. Notices.

All notices, certificates and other communications to any party under this
Agreement shall be in writing (including facsimile transmission, electronic
correspondence or similar writing) and shall be given to such party at its
address set forth below or at such other address as such party may he;_eafter
specify for that purpose by notice to the other parties hereto. Each such
notice, certificate and other communication shall be deemed to be effective
(a) if given by delivery via a nationally recognized expedited delivery service
such as Federal Express, two (2) Business Days after such communication is
transferred with such expedited service charges prepaid, addressed as aforesaid,
(b) if given by facsimile or e-mail, when receipt is acknowledged (by electronic
confirmation or otherwise) or (c) if delivered by hand, upon receipt. fu
addition, each such notice, certificate and other communication given by
facsimile shall be confirmed by overnight mail, provided that a failure to
provide or a delay in providing such confirmation shall not affect the
effectiveness of such notice, certificate or other communication as otherwise
determined pursuant to this Section 16.

 

If to Grantor:    SMBC Capital Markets, fuc.    277 Park Avenue    New York, NY
10172    Attention:    Larry Weissblum, Head of Operations    Telephone:   
(212) 224-5061    Facsimile:    (212) 224-5111    E-mail:    larry@smbc-cm.com

 

20



--------------------------------------------------------------------------------

If to the Collateral Trustee:    U.S. Bank National Association    1 Federal
Street    Boston, MA 02110    Attention:    Jodi L. Scully, Assistant Vice
President    Telephone:    (617) 603-6446    Facsimile:    (617) 603-6638   
E-mail:    jodi.scully@usbank:.com If to the Beneficiaries:    At the address
set forth for each Beneficiary in the applicable Supplement

With a copy to Freddie Mac as set forth below, unless Collateral Trustee has
received notice of Freddie Mac’s Assignment of its security interest, then with
a copy to such assignee:

 

   If to Freddie Mac:    Federal Home Loan Mortgage Corporation    8100 Jones
Branch Drive    Mail Stop B2E    McLean, Virginia 22102    Attention:
Multifamily Loan Accounting/Operational Close    Telephone: (703) 714-4177   
Fax: 571-382-4798    E-Mail: mfla@freddiemac.com    and    Federal Home Loan
Mortgage Corporation    8100 Jones Branch Drive    Mail Stop B4G    McLean,
Virginia 22102    Attention: Multifamily Asset Management/Servicing   

Telephone: (703) 714-3194 (Steve Power)

E-Mail: rnf_spi_hedge@freddiemac.com

   and       Federal Home Loan Mortgage Corporation    8200 Jones Branch Drive
   Mail Stop 210    McLean, Virginia 22102   

Attention: Managing Associate General Counsel -
Multifamily Real Estate (Legal Division)

Telephone: (703) 903-2538

   E-Mail: Joshua_schonfeld @freddiemac.com    Regarding: [Principal Amount,
Loan Name, Servicer Name, Freddie Mac Loan Number]

 

21



--------------------------------------------------------------------------------

Section 17. Waivers; Remedies Not Exclusive.

No failure on the part of any party to exercise, and no delay in exercising and
no course of dealing with respect to, any right under this Agreement shall
operate as a waiver thereof. The rights under this Agreement are cumulative and
are not exclusive of any other remedies provided bylaw.

Section 18. Successors and Assigns.

This Agreement is for the benefit of the Collateral Trustee and the
Beneficiaries. This Agreement shall be binding on Grantor and its successors and
assigns. Grantor may not assign, delegate or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Collateral Trustee and each Beneficiary; provided, however, notwithstanding
anything contrary in this Agreement, Grantor may without such prior written
consent assign all of its rights and obligations hereunder to any entity to
which Grantor sells substantially all its assets or with which Grantor merges as
long as such entity agrees to be bound by the terms hereof and by the terms of
each Rate Cap Agreement. Contingent Beneficiaries have no rights under this
Agreement unless and until they become Beneficiaries.

Section 19. Changes in Writing.

Except as otherwise expressly provided in this Agreement, no provision hereof
may be changed, waived, discharged or terminated orally, but only in a writing
executed by Grantor and the Collateral Trustee, provided that no change, waiver,
discharge or termination shall be effective without each affected Beneficiary’s
consent if such change, waiver, discharge or termination would impair the rights
of such Beneficiary with respect to Section 5, 7(a) or 8(a). Any change, waiver,
discharge or termination made in accordance with the foregoing sentence shall be
binding on Grantor, the Collateral Trustee and all Beneficiaries. Except as
otherwise provided, the Grantor shall provide reasonable advance notice of any
change, waiver, discharge or termination of this Agreement to the Beneficiaries.
The provisions of this Agreement as they relate to the Deposit Bank shall not be
changed without a writing executed by the Deposit Bank.

Section 20. New York Law.

This Agreement shall be construed in accordance with and governed by the laws of
the State of New York.

Section 21. Headings.

The table of contents and the headings of sections and subsections have been
included in this Agreement for convenience only and shall not be considered in
interpreting this Agreement.

Section 22. Severability.

If any provision of this Agreement is invalid or unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions of this Agreement shall remain in full force and effect in such
jurisdiction and shall be construed in order to carry out the intentions of the
parties to this Agreement as nearly as may be possible, and (b) the invalidity
or unenforceability of any provision of this Agreement in any jurisdiction shall
not affect the validity or enforceability of such provision in any other
jurisdiction.

 

22



--------------------------------------------------------------------------------

Section 23. Counterparts.

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

Section 24. Waiver of Jury Trial.

EACH OF GRANTOR, THE COLLATERAL TRUSTEE, THE DEPOSIT BANK AND EACH BENEFICIARY
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 25. Other Activity by Collateral Trustee.

Any Person acting as a Collateral Trustee may accept deposits from, lend money
to, and generally engage in any kind of banking or trust business with Grantor
as if it were not such trustee.

Section 26. Termination Events.

Under the Rate Cap Agreement of a Beneficiary, a Termination Event will exist
with respect to Grantor if:

(a) Grantor fails to make, when due, any Transfer of cash required to be made by
it under this Agreement and that failure continues for two Business Days after
notice of that failure is given to Grantor;

(b) Grantor fails to comply with or perform its agreements or obligations
specified in Section 6 or 7(b) and that failure continues for seven Business
Days after notice of that failure is given to Grantor; or

(c) Grantor fails to comply with or perform any agreement or obligations under
this Agreement other than those specified in Sections 26(a) and 26(b) and that
failure continues for 30 days after notice of that failure is given to Grantor.

Section 27. Secured Party’s Rights and Remedies.

If at any time (1) a Termination Event with respect to the Grantor has occurred
and is continuing under a Rate Cap Agreement of a Beneficiary or (2) an Early
Termination Date has occurred or been designated as the result of a Termination
Event with respect to the Grantor, then, unless the Grantor has paid in full all
of the Termination Amount then due under such Rate Cap Agreement, the Collateral
Trustee may exercise one or more of the following rights and remedies:

(a) all rights and remedies available to a secured party under applicable law
with respect to Beneficiary’s Percentage Interest in the Collateral Trust
Estate; and

(b) the right to apply cash in the Cash Account to any amounts payable by the
Grantor with respect to any Termination Amount in accordance with Section 7.

 

23



--------------------------------------------------------------------------------

Section 28. The Valuation Agent.

Grantor shall use all commercially reasonable efforts to maintain a Valuation
Agent to provide monthly reports on the Aggregate Required Collateral Amount at
all times during the term of this Agreement. Grantor shall consult with Freddie
Mac prior to designating any Valuation Agent or any successor thereto. Grantor
shall notify Collateral Trustee and Freddie Mac immediately if there is no
Valuation. Agent because of its resignation, termination, discharge,
replacement, removal, or any other circumstance.

Section 29. Certain Rights of Freddie Mac.

Grantor and Collateral Trustee acknowledge that each Beneficiary has granted
Freddie Mac and its Permitted Assigns (as defined in the Rate Cap AgreementLa
security interest in Beneficiary’s Rate Cap Agreement in connection with a
multifamily mortgage loan, and that Freddie Mac, acting in its capacity as a
secured party with respect to the Rate Cap Agreement, may exercise all rights
and remedies of a Beneficiary hereunder. The Collateral Trustee shall be
entitled to rely conclusively upon the written direction of an authorized
officer of Freddie Mac in the exercise by it of any of the rights and remedies
of a Beneficiary hereunder upon such officer’s certification that Freddie Mac is
so acting in its capacity as secured party of such with respect to such Rate Cap
Agreement. The Grantor and Collateral Trustee agree that Freddie Mac is an
express third party beneficiary of the terms of this Agreement. Freddie Mac may
assign its security interest in a Rate Cap Agreement in connection with a
transfer of the multifamily mortgage loan. Upon receipt by the Collateral
Trustee of notice of such assignment in the form of Exhibit E or F of the Rate
Cap Agreement, such assignee shall be assume all rights of Freddie Mac hereunder
with respect to such Rate Cap Agreement.

Section 30. Dispute Rights.

(a) Independent Valuation Agent. Freddie Mac or any Beneficiary may challenge
any determination or calculation (each, a “Determination”) made by the
Calculation Agent or Valuation Agent (if any) by notice to the Calculation Agent
(with a copy to the Collateral Trustee). Pending the resolution of such
challenge, only the undisputed amount of the Aggregate Required Collateral
Amount shall be Transferred by Grantor to the Collateral Trustee. After a
challenge is made, the parties (other than Collateral Trustee) shall negotiate
in good faith to resolve the dispute, which may include providing determinations
and calculations from independent valuation consultants. If such negotiations do
not produce a mutually acceptable result within two Business Days, the parties
(other than Collateral Trustee) will negotiate in good faith to agree on a
Reference Market-maker that will make such Determination; if they cannot so
agree within three Business Days, each of the parties will promptly choose two
Reference Market-makers to make a Determination. If more than three
Determinations are provided, the Determination

 

24



--------------------------------------------------------------------------------

will be the arithmetic mean of the Determinations, without regard to the
Determinations having the highest and lowest values. If exactly three
Determinations are provided, the Determination shall be the Determination
remaining after discarding the highest and the lowest Determinations. For this
purpose, if more than one Determination has the same highest value or lowest
value, then one of such Determinations shall be disregarded. If exactly two
Determinations are provided, the Determination will be the arithmetic mean of
the Determinations. If fewer that two Determinations are provided, the
Determination by the Valuation Agent (if any) shall prevail. Any Determination
pursuant to this Section 30 will be binding in the absence of manifest error and
will be made on the same day at approximately the same time. The costs of any
Reference Market-maker called upon to make such Determination will be borne
equally by the parties (other than Collateral Trustee), unless there is no
Valuation Agent, in which case such costs will be borne by Grantor.

(b) “Reference Market-maker” means a leading dealer in the interest rate cap
market that is independent of either party, selected by the party in good faith
from among dealers of the highest credit standing which satisfy all the criteria
that such party applies generally at the time in deciding whether to offer to
make an extension of credit and, to the extent practicable, from among such
dealers having an office in the same city.

Section 31. Agreements by the Deposit Bank.

(a) U.S. Bank National Association, in its capacity as the deposit bank at which
the Cash Account is maintained (the “Deposit Bank”), hereby agrees as follows:
(i) the Cash Account is maintained in the ordinary course of the Deposit Bank’s
business, (ii) the Cash Account is a “deposit account” as defined in the New
York UCC and is not “investment property” as defined in the New York UCC and
(iii) the Cash Account is not and will not be evidenced by an instrument.

(b) The Deposit Bank and the Collateral Trustee hereby agree as follows: (i) the
Deposit Bank’s customer is U.S. Bank National Association as trustee for the
Beneficiaries under the Collateral Trust Agreement, dated as of May 8, 2014,
relating to the SMBC CM Collateral Trust II, (ii) no person other than the
Collateral Trustee has or will have control over the Cash Account and (iii) for
purposes of Section 9-304 of the New York UCC, the State of New York is the
Deposit Bank’s jurisdiction with respect to the Cash Account.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SMBC CAPITAL MARKETS, INC. By: /s/ NAOYA MIYAGAKI Name: NAOYA MIYAGAKI Title:
President Date: May 8, 2014

 

25



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, individually and as Collateral Trustee By: /s/
Jodi L. Scully Name: Jodi L. Scully Title: Assistant Vice President Date: U.S.
BANK NATIONAL ASSOCIATION, as Deposit Bank as to the provisions of Sections 3,
11, 12, 13, 15, 19, 24 and Jl only By: /s/ Jodi L. Scully Title: Jodi L. Scully
Date: Assistant Vice President

 

26



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COLLATERAL TRUST AGREEMENT SUPPLEMENT

COLLATERAL TRUST AGREEMENT SUPPLEMENT (the “Supplement”), dated
                    , to the Collateral Trust Agreement dated as of April     ,
2014 (as amended, amended and restated, supplemented or otherwise modified from
time to time), between SMBC CAPITAL MARKETS, INC. and U.S. BANK NATIONAL
ASSOCIATION (the “Collateral Trust Agreement”) by                     , as
Beneficiary, and acknowledged by SMBC CAPITAL MARKETS, INC., as Grantor, and
U.S. BANK NATIONAL ASSOCIATION, as Collateral Trustee.

WITNESSETH:

WHEREAS, the Collateral Trust Agreement provides in Section 4 thereof that any
counterparty to a Rate Cap Agreement containing a Credit Event provision may
become a Beneficiary thereunder by delivering to the Collateral Trustee a
supplement to the Collateral Trust Agreement in substantially the form hereof;
and

WHEREAS, the undersigned is a party to a Rate Cap Agreement, as more fully
described on Schedule A hereto (the “Subject Rate Cap Agreement”), containing a
Credit Event provision and desires to become a Beneficiary under the Collateral
Trust Agreement.

NOW, THEREFORE, the undersigned hereby agrees as follows:

1. The undersigned hereby appoints and authorizes the Collateral Trustee to
exercise any or all of its rights under the Collateral Trust Agreement for the
benefit of the undersigned, and such powers under the Collateral Trust Agreement
as are delegated to the Collateral Trustee by the terms thereof, together with
such powers as are incidental thereto, and on the date hereof the undersigned
shall become a Beneficiary for all purposes of the Collateral Trust Agreement.

2. The undersigned (a) represents and warrants that it is legally authorized to
enter into this Supplement; (b) confirms that it has received a copy of the
Collateral Trust Agreement and such other documents and information as it has
deemed appropriate to make its own decision to enter into this Supplement;
(c) represents that on the date hereof the Required Collateral Amount under the
Subject Rate Cap Agreement is $[        ]; (d) agrees to be bound by the terms
of the Collateral Trust Agreement; (e) has granted Freddie Mac a security
interest in Beneficiary’s Subject Rate Cap Agreement, and; (f) agrees that
Freddie Mac may exercise all rights and remedies of the Beneficiary under the
Collateral Trust Agreement in its capacity as a secured party under the Hedge
Security Agreement with respect to its Rate Cap Agreement.

3. The undersigned hereby collaterally assigns and grants to Freddie Mac
(together with its Permitted Assigns, “Lender”), as security for the
undersigned’s payment and performance obligations under a mortgage loan made by
Lender to the undersigned, a first priority continuing security interest in all
of the undersigned’s right, title and interest in and to the Collateral Trust
Agreement, including but not limited to the rights thereunder as a Beneficiary.
This Supplement shall be deemed to be a security agreement within the meaning of
Articles 8 and 9 of the UCC.



--------------------------------------------------------------------------------

4. The parties hereto acknowledge and agree that the Collateral Trustee shall be
entitled to conclusively rely on any notice, instruction or demand it receives
from a collateral assignee of the Beneficiary, provided it has previously
received a notice pursuant to the Subject Rate Cap Agreement identifying such
person as the collateral assignee of the Beneficiary.

5. The undersigned’s address for notices for the purposes of the Collateral
Trust Agreement is as follows:

 

                                        

6. Terms defined in the Collateral Trust Agreement and not defined herein shall
have the meanings assigned thereto in the Collateral Trust Agreement.

7. This Supplement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

8. This Supplement shall be construed in accordance with and governed by the
laws of the State of New York.

IN WITNESS WHEREOF, the undersigned has caused this Collateral Trust Agreement
Supplement to be executed and delivered by a duly authorized officer on the date
first above written.

 

[BENEFICIARY] By  

 

Name: Title:

 

Acknowledged by:

SMBC CAPITAL MARKETS, INC.,

as Grantor

By  

 

Name: Title:

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Trustee

By  

 

Name: Title:

 

A-2



--------------------------------------------------------------------------------

Schedule A

Subject Rate Cap Agreement

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF TERMINATION NOTICE

[Beneficiary Letterhead]

            , 20[    ]

 

SMBC Capital Markets, Inc. 277 Park Avenue New York, NY 10172 Attention:   
Facsimile:    212-224[        ] E-mail:    U.S. Bank National Association 1
Federal Street Boston, MA 02110 Attention:    SMBC CM Collateral Account II
Telephone:    617-603-6446 Facsimile:    617-603-6637 E-mail:   

 

  Re: Termination Notice

Reference is made to (i) the Rate Cap Agreement, dated                      (the
“Rate Cap Agreement”), between SMBC Capital Markets, Inc. and the undersigned,
and (ii) the Collateral Trust Agreement, dated December 6, 2010 (the “Collateral
Trust Agreement”), among SMBC Capital Markets, Inc., U.S. Bank National
Association and certain Beneficiaries parties thereto from time to time,
including the undersigned. All terms used herein but not defined herein shall
have the meanings assigned to such terms in the Collateral Trust Agreement.

Notice is hereby given that the Rate Cap Agreement has been terminated and that
the Termination Amount has become due and payable but has not been paid in
accordance with the terms thereof. Accordingly, the undersigned hereby requests
payment of a Requested Amount equal to $        , which the Beneficiary
represents is (a) the lesser of (i) the Required Collateral Amount under the
Collateral Trust Agreement relating to the Rate Cap Agreement last calculated by
the Calculation Agent and Transferred by the Grantor to the Collateral Trustee
and (ii) the Termination Amount or (b) the Required Collateral Amount last
calculated by the Calculation Agent and Transferred by the Grantor to the
Collateral Trustee if such amount equals the Termination Amount. Attached as
[Exhibit A hereto] is the statement of calculation of the Termination Amount.



--------------------------------------------------------------------------------

Yours sincerely, [BENEFICIARY] By:  

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT C

STATEMENT OF CALCULATION OF

THE TERMINATION AMOUNT



--------------------------------------------------------------------------------

Schedule I

Beneficiary Percentage Interest Schedule



--------------------------------------------------------------------------------

Schedule II Responsible

Officers of Grantor

Larry Weissblum or Joan Gray



--------------------------------------------------------------------------------

COLLATERAL TRUST AGREEMENT SUPPLEMENT

COLLATERAL TRUST AGREEMENT SUPPLEMENT (the “Supplement”), dated July 8, 2015, to
the Collateral Trust Agreement dated as of May 8, 2014 (as amended, amended and
restated, supplemented or otherwise modified from time to time), between SMBC
CAPITAL MARKETS, INC. and U.S. BANK NATlONAL ASSOCIATION (the “Collateral Trust
Agreement”) by ATAX TEBS III, LLC, a Delaware limited liability company, as
Beneficiary, and acknowledged by SMBC CAPITAL MARKETS, INC., as Grantor, and
U.S. BANK NATIONAL ASSOCIATION, as Collateral Trustee.

WITNESSETH:

WHEREAS, the Collateral Trust Agreement provides in Section 4 thereof that any
counterparty to a Rate Cap Agreement containing a Credit Event provision may
become a Beneficiary thereunder by delivering to the Collateral Trustee a
supplement to the Collateral Trust Agreement in substantially the form hereof;
and

WHEREAS, the undersigned is a party to a Rate Cap Agreement, as more fully
described on Schedule A hereto (the “Subject Rate Cap Agreement”), containing a
Credit Event provision and desires to become a Beneficiary under the Collateral
Trust Agreement.

NOW, THEREFORE, the undersigned hereby agrees as follows:

1. The undersigned hereby appoints and authorizes the Collateral Trustee to
exercise any or all of its rights under the Collateral Trust Agreement for the
benefit of the undersigned, and such powers under the Collateral Trust Agreement
as are delegated to the Collateral Trustee by the terms thereof, together with
such powers as are incidental thereto, and on the date hereof the undersigned
shall become a Beneficiary for all purposes of the Collateral Trust Agreement.

2. The undersigned (a) represents and warrants that it is legally authorized to
enter into this Supplement; (b) confirms that it has received a copy of the
Collateral Trust Agreement and such other documents and information as it has
deemed appropriate to make its own decision to enter into this Supplement;
(c) represents that on the date hereof the Required Collateral Amount under the
Subject Rate Cap Agreement is zero ($-0-); (d) agrees to be bound by the terms
of the Collateral Trust Agreement; (e) has granted Freddie Mac a security
interest in Beneficiary’s Subject Rate Cap Agreement, and; (f) agrees that
Freddie Mac may exercise all rights and remedies of the Beneficiary under the
Collateral Trust Agreement in its capacity as a secured party under the Hedge
Security Agreement with respect to its Rate Cap Agreement.

3. The undersigned hereby collaterally assigns and grants to Freddie Mac
(together with its Permitted Assigns, “Lender’’), as security for the
undersigned payment and performance obligations under a mortgage loan made by
Lender to the undersigned, a first priority continuing security interest in all
of the undersigned’s right, title and interest in and to the Collateral Trust
Agreement, including but not limited to the rights thereunder as a Beneficiary.
This Supplement shall be deemed to be a security agreement within the meaning of
Articles 8 and 9 of the UCC.



--------------------------------------------------------------------------------

4. The parties hereto acknowledge and agree that the Collateral Trustee shall be
entitled to conclusively rely on any notice, instruction or demand it receives
from a collateral assignee of the Beneficiary, provided it has previously
received a notice pursuant to the Subject Rate Cap Agreement identifying such
person as the collateral assignee of the Beneficiary.

5. The undersigned’s address for notices for the purposes of the Collateral
Trust Agreement is as follows:

ATAX TEBS III, LLC

1004 Farnam Street, Suite 400

Omaha, Nebraska 68102

Attention: Chad L. Daffer

Phone: 402.930.3085

Fax: 402.930.3047

With a copy to:

Mark Hiatt

1004 Farnam Street, Suite 400

Omaha, Nebraska 68102

Phone: 402.930.3085

Fax: 402.930.3047

with a copy to:

Kutak Rock LLP

1650 Farnam Street

Omaha, Nebraska 68102

Attention: Conal Hession

Facsimile: (402) 231-8806

Telephone: (402) 346-1148

6. Terms defined in the Collateral Trust Agreement and not defined herein shall
have the meanings assigned thereto in the Collateral Trust Agreement.

7. This Supplement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

8. This Supplement shall be construed in accordance with and governed by the
laws of the State of New York.

[Signatures Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Collateral Trust Agreement
Supplement to be executed and delivered by a duly authorized officer on the date
first above written.

 

ATAX TEBS III, LLC, a Delaware limited liability company By: AMERICA FIRST
MULTIFAMILY INVESTORS, L.P., a Delaware limited partnership, its member By:
AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARTNERSHIP TWO, a Delaware limited
partnership, its general partner By: THE BURLINGTON GROUP, LLC, a Delaware
limited liability company, its general partner By: /s/ Craig S. Allen

Craig S. Allen

Chief Financial Officer

 

Acknowledged by:

SMBC CAPITAL MARKETS, INC.,

as Grantor

By

/s/ Ng Ho

Name: Ng Ho Title: Assistant Vice President

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Trustee

By

/s/ Paul J. Gobin

Name: Paul J. Gobin Title: Trust Officer

[Signature Page to ATAX TEBs III Collateral Trust Supplement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Collateral Trust Agreement
Supplement to be executed and delivered by a duly authorized officer on the date
first above written.

 

ATAX TEBS III, LLC, a Delaware limited liability company By: AMERICA FIRST
MULTIFAMILY INVESTORS, L.P., a Delaware limited partnership, its member By:
AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARTNERSHIP TWO, a Delaware limited
partnership, its general partner By: THE BURLINGTON GROUP, LLC, a Delaware
limited liability company, its general partner By:

/s/ Craig S. Allen

Craig S. Allen Chief Financial Officer

 

Acknowledged by: SMBC CAPITAL MARKETS, INC., By:

/s/ NgHo

Name: NgHo Title: Assistant Vice President

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Trustee

By:

/s/ Paul J. Gobin

Name: Paul J. Gobin Title: Trust Officer

[Signature Page to ATAX TEBs III Collateral Trust Supplement]



--------------------------------------------------------------------------------

COMPANY CERTIFICATE OF AUTHORITY

TO ENTER INTO DERIVATIVE TRANSACTIONS

CERTIFIED AND RATIFIED, that ATAX TEBS III, LLC, A DELAWARE LIMITED LIABILITY
COMPANY (the “Company”), may enter into derivative transactions, including
interest rate protection transactions, and any agreements relating to the
foregoing (collectively referred to herein as “Transactions”) with SMBC Capital
Markets Inc. (“Provider”), from time to time, relating to such notional amount
or amounts as may be necessary, appropriate or advisable, in the judgment of any
“Authorized Officer” of the Company.

CERTIFIED FURTHER, that the “Authorized Officer” of the Company shall be:

 

Name Specimen Signature America First Multifamily Investors, L.P., a Delaware
limited partnership Member America First Capital Associates Two, a Delaware
limited partnership, its general partner By: The Burlington Group, LLC, a
Delaware limited By: Chief Financial Officer

CERTIFIED FURTHER, that all governmental and other consents, if any, that are
required to have been obtained by the Company with respect to the Transaction
have been obtained and are in full force and effect, and all conditions of any
such consents have been complied with, that any Authorized Partner is hereby
authorized and directed, in the name of the Company, to execute, deliver and
perform any and all instruments, agreements, confirmations, certificates and
documents evidencing or in any way relating to the Transactions of the Company
with Provider, and to take any other such actions as he or she shall deem
necessary, appropriate or advisable to carry out the intent and purposes of the
foregoing Certifications.

CERTIFIED FURTHER, that Provider is authorized to rely upon these Certifications
until written notice of revocation is received by Provider from the Company
(which revocation shall be effective only prospectively), and that the authority
hereby granted shall apply with equal force and effect to any successors in
office to any Authorized Officer.

The foregoing is a full, true and correct copy of the Company Certificate of
Authority. The above specimen signatures are true and genuine signatures of each
Authorized Partner.

IN WITNESS WHEREOF, I have hereunto set my hand, on this 8th day of July, 2015.

 

    By:

/s/ Andrew F. Grier

    Name:

Andrew F. Grier

    Title:

Fund Analyst

(should not be individual executing above)



--------------------------------------------------------------------------------

SMBC CAPITAL MARKETS, INC.

 

 

Sumitomo Mitsui Banking Corporation Group

Incumbency Certificate

I, Jane Hutta, hereby certify that I am the duly elected and currently incumbent
Secretary of SMBC CAPITAL MARKETS, INC., a Delaware corporation (“SMBC-CM”), and
hereby further certify that each of the persons named below is on the date
hereof the duly elected and current incumbent of the office of SMBC-CM set forth
below his or her name, and the signature appearing to the right of his or her
name is his or her genuine signature:

 

Name and Title       Signature Naoya Miyagaki     /s/ Naoya Miyagaki President
and Chairman     David Feldman     /s/ David Feldman Managing Director    
Yasuhiro Mild     /s/ Yasuhiro Mild Joint General Manager     Larry Weissblum  
  /s/ Larry Weissblum Deputy General Manager     Steven M. Berg     /s/ Steven
M. Berg Senior Vice President     Joan M. Gray     /s/ Joan M. Gray Senior Vice
President     Danny Boodram     /s/ Danny Boodram Vice President     Jeffrey
Lattime     /s/ Jeffrey Lattime Vice President     R. Spencer Smith     /s/ R.
Spencer Smith Vice President     Aala Shah     /s/ Aala Shah Assistant Vice
President     NgHo     /s/ NgHo Officer    

IN WITNESS WHEREOF, the undersigned has set her hand as of the 21st day of May,
2013.

 

/s/ Jane Hutta

Jane Hutta



--------------------------------------------------------------------------------

STATE OF NEW YORK ) ) ss: COUNTY OF NEW YORK )

On this 21” day of May, 2013 before me personally came JANE HUTTA, to me known
to be the individual described in and who executed the foregoing instrument, and
acknowledged that she executed the same.

 

/s/ Patricia Whyte Notary Public PATRICIA WHYTE Notary Public State of New York
01WH6048767 Qualified In Bronx Commission Expires



--------------------------------------------------------------------------------

SMBC CAPITAL MARKETS, INC.

 

LOGO [g23113stamp254n.jpg]

 

 

Sumitomo Mitsui Banking Corporation Group

Power of Attorney

The undersigned, as President of SMBC CAPITAL MARKETS, INC., a Delaware
corporation (the “Corporation”), in furtherance of resolutions of the
Corporation’s Board of Directors adopted as of October 12, 2012, does hereby
revoke all prior powers of attorney in respect of the matters addressed herein
(except for the power of attorney of even date herewith in favor of Antony Yates
and Yasuhiro Miki as Solely Authorized Signers named therein) and appoint each
person listed below, acting jointly with any other person listed below, in each
case so long as such persons are officers of the Corporation, its true and
lawful agents and attorneys (“Jointly Authorized Signers”) to execute and
deliver, in the name and on behalf of the Corporation (i) written agreements
(except ISDA Master Agreements), confirmations, documents, receipts,
certificates, notices and instruments, and amendments to any of the foregoing,
in respect of any cleared or uncleared swap, spot; currency, cross-currency or
rate swap, cap, collar, floor, forward, future, option or exchange transaction
or agreement, any forward or future rate agreement, any other currency, exchange
or rate protection transaction or agreement, any similar transaction or
agreement, however described, whether cleared or. uncleared, any combination of
such transactions or agreements, or any option with respect to any such
transactions or agreements; and (ii) any and all additional agreements,
documents, certificates and instruments, including, without limitation,
conditional and outright assignments of trades, termination of trades and
notices of exercise of options as may be, in the judgment of such Jointly
Authorized Signers acting jointly, necessary or appropriate to give effect to
the delegation of authority set forth in the preceding clause.

David Feldman, Managing Director

Larry Weissblum, Deputy General Manager

Steven M Berg, Senior Vice President

Joan M. Gray, Senior Vice President

Danny Boodram, Vice President

Jeffrey Lattime, Vice President

R. Spencer Smith, Vice President

Aala Shah, Assistant Vice President

Ng Ho, Officer

IN WITNESS WHEREOF, the undersigned has set his hand as of the 29th day of May,
2014.

 

/s/ Ryoji Sato Ryoji Sato President



--------------------------------------------------------------------------------

SMBC CAPITAL MARKETS, INC.

 

   LOGO [g23113stamp254n.jpg]

 

 

Sumitomo Mitsui Banking Corporation Group

Incumbency Certificate

I, Jane Hutta, hereby certify that I am the duly elected and currently incumbent
Secretary of (SMBC CAPITAL MARKETS, INC., a Delaware corporation (“SMBC,CJv.i”),
and hereby further certify that each of the persons named below is on the date
hereof the duly elected and current incumbent of the office of SMBC-CM set forth
below his or her name; and the signature appearing to the right of his or her
name is his or her genuine signature or a true copy thereof:

 

Name and Title       Signature Ryoji Sato     /s/ Ryoji Sato President    
Antony Yates     /s/ Antony Yates Chairman     Yasuhiro Mikt     /s/ Yasuhiro
Mikt Joint General Manager     David Feldman     /s/ David Feldman Managing
Director     Larry Weissblum     /s/ Larry Weissblum Deputy General Manager    
Steven M. Berg     /s/ Steven M. Berg Senior Vice President     Joan M. Gray    
/s/ Joan M. Gray Senior Vice President     Panny Boodram     /s/ Panny Boodram
Vice President     Jeffrey Lattime     /s/ Jeffrey Lattime Vice President     R.
Spencer Smith     /s/ R. Spencer Smith Vice President     Aala Shah     /s/ Aala
Shah Assistant Vice President     NgHo     /s/ NgHo Officer    

IN WITNESS WHEREOF, the undersigned has set her hand as of the 29th day of May,
2014;

 

/s/ Jane Hutta Jane Hutta



--------------------------------------------------------------------------------

STATE OF NEW YORK ) ) ss: COUNTY OF NEW YORK )

On this 29th day of May, 2014 before me personally came JANE HUTTA, to me known
to be the individual described in and who executed the foregoing instrument, and
acknowledged that she executed the same.

 

/s/ Patricia Whyte Notary Public PATRICIA WHYTE Notary Public State of New York
01WH6048767 Qualified In Bronx Commission Expires